  

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.1

Manufacturing Services Agreement for ARX-01

December 12, 2012



--------------------------------------------------------------------------------

  

 

 

Table of Contents

 

ARTICLE 1      1   INTERPRETATION      1  

1.1

 

DEFINITIONS

     1  

1.2

 

CURRENCY

     6  

1.3

 

SECTIONS AND HEADINGS

     6  

1.4

 

SINGULAR TERMS

     6  

1.5

 

SCHEDULES

     7   ARTICLE 2      7   PATHEON’S MANUFACTURING SERVICES      7  

2.1

 

MANUFACTURING SERVICES

     7  

2.2

 

ACTIVE MATERIALS YIELD

     9   ARTICLE 3      11   CLIENT’S OBLIGATIONS      11  

3.1

 

PAYMENT

     11  

3.2

 

ACTIVE MATERIALS AND CLIENT-SUPPLIED COMPONENTS

     11   ARTICLE 4      12   CONVERSION FEES AND COMPONENT COSTS      12  

4.1

 

FIRST YEAR PRICING

     12  

4.2

 

PRICE ADJUSTMENTS – SUBSEQUENT YEARS’ PRICING

     12  

4.3

 

PRICE ADJUSTMENTS – CURRENT YEAR PRICING

     13  

4.4

 

ADJUSTMENTS DUE TO TECHNICAL CHANGES

     13  

4.5

 

MULTI-COUNTRY PACKAGING REQUIREMENTS (IF APPLICABLE)

     14   ARTICLE 5      14  

5.1

 

ORDERS AND FORECASTS

     14  

5.2

 

RELIANCE BY PATHEON

     15  

5.3

 

MINIMUM ORDERS

     16  

5.4

 

SHIPMENTS

     16  

5.5

 

ON TIME DELIVERY

     16  

5.6

 

INVOICES AND PAYMENT

     16   ARTICLE 6      17   PRODUCT CLAIMS AND RECALLS      17  

6.1

 

PRODUCT CLAIMS

     17  

6.2

 

PRODUCT RECALLS AND RETURNS

     18  

6.3

 

PATHEON’S RESPONSIBILITY FOR DEFECTIVE AND RECALLED PRODUCT

     18  

6.4

 

DISPOSITION OF DEFECTIVE OR RECALLED PRODUCTS

     19  

 

- i -



--------------------------------------------------------------------------------

  

 

 

6.5

 

HEALTHCARE PROVIDER OR PATIENT QUESTIONS AND COMPLAINTS

     19  

6.6

 

SOLE REMEDY

     19   ARTICLE 7      20   CO-OPERATION      20  

7.1

 

SUPPLY TEAM

     20  

7.2

 

GOVERNMENTAL AGENCIES

     20  

7.3

 

RECORDS AND ACCOUNTING BY PATHEON

     21  

7.4

 

INSPECTION

     21  

7.5

 

ACCESS

     21  

7.6

 

NOTIFICATION OF REGULATORY INSPECTIONS

     21  

7.7

 

REPORTS

     22  

7.8

 

FDA FILINGS

     22   ARTICLE 8      23   TERM AND TERMINATION      23  

8.1

 

TERM

     23  

8.2

 

TERMINATION FOR CAUSE

     23  

8.3

 

PRODUCT DISCONTINUATION

     23  

8.4

 

OBLIGATIONS ON TERMINATION

     24   ARTICLE 9      24   REPRESENTATIONS, WARRANTIES AND COVENANTS      24
 

9.1

 

AUTHORITY

     24  

9.2

 

CLIENT WARRANTIES

     25  

9.3

 

PATHEON WARRANTIES

     25  

9.4

 

DEBARRED PERSONS

     26  

9.5

 

PERMITS

     26  

9.6

 

NO WARRANTY

     26   ARTICLE 10      26   REMEDIES AND INDEMNITIES      26  

10.1

 

CONSEQUENTIAL DAMAGES

     26  

10.2

 

LIMITATION OF LIABILITY

     27  

10.3

 

PATHEON

     27  

10.4

 

CLIENT

     27  

10.5

 

REASONABLE ALLOCATION OF RISK

     28   ARTICLE 11      28   CONFIDENTIALITY      28  

11.1

 

CONFIDENTIALITY

     28  

 

- ii -



--------------------------------------------------------------------------------

  

 

 

ARTICLE 12      30   

12.1

 

COMMERCIAL DISPUTE RESOLUTION

     30  

12.2

 

TECHNICAL DISPUTE RESOLUTION

     30   ARTICLE 13      30   MISCELLANEOUS      30  

13.1

 

INVENTIONS

     30  

13.2

 

INTELLECTUAL PROPERTY

     31  

13.3

 

INSURANCE

     31  

13.4

 

INDEPENDENT CONTRACTORS

     31  

13.5

 

NO WAIVER

     32  

13.6

 

ASSIGNMENT

     32  

13.7

 

FORCE MAJEURE

     32  

13.8

 

ADDITIONAL PRODUCTS

     32  

13.9

 

NOTICES

     32  

13.10

 

SEVERABILITY

     33  

13.11

 

ENTIRE AGREEMENT

     33  

13.12

 

OTHER TERMS

     34  

13.13

 

NO THIRD PARTY BENEFIT OR RIGHT

     34  

13.14

 

EXECUTION IN COUNTERPARTS

     34  

13.15

 

USE OF CLIENT NAME

     34  

13.16

 

GOVERNING LAW

     34  

 

- iii -



--------------------------------------------------------------------------------

  

 

 

MANUFACTURING SERVICES AGREEMENT

THIS MANUFACTURING SERVICES AGREEMENT (the “Agreement”) is made as of
December 12, 2012 (the “Effective Date”)

B E T W E E N:

PATHEON PHARMACEUTICALS INC.,

a corporation existing under the laws of the State of Delaware

(“Patheon”),

- and -

ACELRX PHARMACEUTICALS, INC.,

a corporation existing under the laws of the State of Delaware

(“Client”).

THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred and the
obligations assumed herein, and for other good and valuable consideration (the
receipt and sufficiency of which are acknowledged by each party), and intending
to be legally bound the parties agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions.

The following terms will, unless the context otherwise requires, have the
respective meanings set out below and grammatical variations of these terms will
have corresponding meanings:

“Active Materials”, “Active Pharmaceutical Ingredient” or “API” means the
material listed on Schedule D;

“Active Materials Credit Value” means the value of the Active Materials for
certain purposes of this Agreement, as set forth on Schedule D;

“Actual Annual Yield” or “AAY” has the meaning specified in Section 2.2(a);

“Affiliate” means:

 

  (a) a business entity which owns, directly or indirectly, a controlling
interest in a party to this Agreement, by stock ownership or otherwise; or

 

  (b) a business entity which is controlled by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or

 

  (c) a business entity, the controlling interest of which is directly or
indirectly common to the majority ownership of a party to this Agreement;

 

- 1 -



--------------------------------------------------------------------------------

  

 

 

For this definition, “control” means the ownership of shares carrying at least a
majority of the votes for the election of the directors of a corporation.

“Annual Product Review Report” means the annual product review report prepared
by Patheon as described in Title 21 of the United States Code of Federal
Regulations, Section 211.180(e);

“Annual Report” means the annual report to the FDA prepared by Client regarding
the Product as described in Title 21 of the United States Code of Federal
Regulations, Section 314.81(b)(2);

“Annual Volume” means the estimated volume of Product to be manufactured in any
Year of this Agreement as set forth in Schedule B;

“Applicable Laws” means all applicable Laws, including the Laws of State of
Ohio, being the jurisdiction where the Manufacturing Site is located, cGMPs, the
United States Federal Food, Drug and Cosmetic Act, as amended, and the Laws of
all jurisdictions in the Territory;

“Application for Marketing Authorization” means, with respect to Product, (a) in
the United States, a New Drug Application filed with the FDA pursuant to 21
U.S.C. Section 357 and 21 C.F.R. Section 314 (“NDA”), and (b) in any country
other than the United States, an application or set of applications for
marketing approval comparable to an NDA necessary to market and sell Product
commercially in such country.

“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal;

“Bill Back Items” means the expenses for all third party supplier fees for the
purchase or use of columns, standards, tooling, pallets, PAPR or PPE suits
(where applicable), RFID tags and supporting equipment, and other project
specific items necessary for Patheon to perform the Manufacturing Services, and
which are not included as Components;

“Breach Notice” will have the meaning specified in Section 8.2(a);

“Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the States of Ohio or California;

“Bulk Tablet Packaging” means, as the context requires, either the packaging
activities related to bulk sufentanil tablets or the packaging components which
hold bulk sufentanil tablets following manufacture.

“cGMPs” means current good manufacturing practices as described in Parts 210 and
211 of Title 21 of the United States’ Code of Federal Regulations together with
the latest FDA guidance documents pertaining to manufacturing and quality
control practice, all as updated, amended and revised from time to time;

“Capital Agreement” means the Amended and Restated Capital Expenditure and
Equipment Agreement entered into by the parties effective December 12, 2012 and
attached here to as Schedule K;

“Client Intellectual Property” means Intellectual Property made, invented,
generated or derived by Client before entering into this Agreement, or by
Patheon while performing any Manufacturing Services or otherwise generated or
derived by Patheon in its business which Intellectual Property is specific to,
or dependent upon, Client’s Active Materials or Product, including Product
Intellectual Property;

 

- 2 -



--------------------------------------------------------------------------------

  

 

 

“Client Property” will have the meaning specified in Section 8.4(f);

“Client-Supplied Components” means those Components to be supplied by Client or
that have been supplied by Client;

“CMC” has the meaning specified in Section 7.8(c);

“Commercially Reasonable Efforts” means, with respect to the activities
conducted pursuant to this Agreement, the carrying out of obligations or tasks
in a sustained manner consistent with the commercially reasonable efforts used
by a reputable pharmaceutical contract manufacturing organization for drug
substances of similar nature, complexity, and developmental stage. Commercially
Reasonable Efforts requires that Patheon: (a) promptly assign responsibility for
such obligations to specific employee(s) who are held accountable for progress
and monitor such progress on an on-going basis, (b) set and consistently seek to
achieve specific and meaningful objectives for carrying out such obligations,
and (c) consistently makes and implements decisions and allocates resources
designed to advance progress with respect to such objectives.

“Components” means, collectively, all packaging components, raw materials, and
ingredients (including labels, product inserts and other labelling for the
Product) but excluding pallets, required to manufacture the Product in
accordance with the Specifications, other than the Active Materials;

“Confidentiality Agreement” means the agreement about the non-disclosure of
confidential information between Patheon and Client dated December 22, 2010;

“Confidential Information” means all confidential or proprietary information of
a party that is disclosed to the other party under this Agreement, including,
without limitation, research, development, manufacturing, marketing, financial,
personnel, and other business and technical information, compositions,
inventions, discoveries, processes, methods, formulae, procedures, protocols,
techniques, data, specifications, and plans, whether disclosed in oral, written,
graphic, or other electronic form. In addition, all confidential information
disclosed by a party under the Confidentiality Agreement will be such party’s
Confidential Information for purposes of this Agreement. Notwithstanding the
foregoing, all information and data that are developed or generated by or on
behalf of Patheon as a result of performing the Manufacturing Services hereunder
and that relate to Product including, without limitation, master production and
control records, batch production and control records, Client Intellectual
Property, Inventions, quality control tests and results thereof, in each case
will be deemed to be Client Confidential Information and Patheon will be deemed
to be the Receiving Party of such Confidential Information, regardless of
whether Patheon generated and/or disclosed such information, data, Inventions,
or other documents to Client.

“Dedicated Equipment” will have the meaning ascribed to it in the Capital
Agreement related to this MSA;

“Deficiency” has the meaning specified in Section 7.8(d);

“Deficiency Notice” has the meaning specified in Section 6.1(a);

“Delivery Date” means the date scheduled for shipment of Product under a Firm
Order as set forth in Section 5.1(e);

 

- 3 -



--------------------------------------------------------------------------------

  

 

 

“Development Agreement” has the meaning specified in Section 13.11;

“FDA” means the United States Food and Drug Administration;

“Finished Product Packaging” means, as the context requires, either (a) drug
product in the primary packaging comprised of sufentanil drug tablets in a
cartridge inside of an aluminum based pouch with an oxygen scavenger, and
secondary packaging which is to be determined, or (b) the packaging activities
related to such drug product in its primary and secondary packaging.

“Firm Order” has the meaning specified in Section 5.1(c);

“First Firm Order” has the meaning specified in Section 5.1(b);

“Force Majeure Event” has the meaning specified in Section 13.7;

“Initial Manufacturing Month” has the meaning specified in Section 5.1(b);

“Initial Manufacturing Period” has the meaning specified in Section 5.1(b);

“Initial Term” has the meaning specified in Section 8.1;

“Intellectual Property” includes, without limitation, rights in patents, patent
applications, formulae, trade-marks, trade-mark applications, trade-names,
Inventions, copyrights, industrial designs, trade secrets, and know-how;

“Invention” means any innovation, improvement, development, discovery, computer
program, device, trade secret, method, know-how, process, technique or the like,
whether or not written or otherwise fixed in any form or medium, regardless of
the media on which it is contained and whether or not patentable or
copyrightable;

“Inventory” means all inventories of Components and work-in-process produced or
held by Patheon for the manufacture of the Products but, for greater certainty,
does not include the Active Materials;

“Late Delivery” has the meaning specified in Section 5.5(b);

“Laws” means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority;

“Manufacturing Requirements” means performing the Manufacturing Services in
conformance with the Specifications, cGMPs, the Quality Agreement, the Capital
Agreement and Applicable Laws;

“Manufacturing Services” means the manufacturing, quality control, quality
assurance, stability testing, Bulk Tablet Packaging and Finished Product
Packaging (if applicable) and related services, set forth in this Agreement,
required to manufacture Product from Active Materials and Components;

“Manufacturing Site” means the facility owned and operated by Patheon that is
located at 2110 East Galbraith Road, Cincinnati, OH 45237-1625;

 

- 4 -



--------------------------------------------------------------------------------

  

 

 

“Materials” means all Components, Bill Back Items, and other materials used to
manufacture the Product other than Active Materials;

“Maximum Credit Value” means the maximum value of Active Materials that may be
credited by Patheon under this Agreement, as set forth on Schedule D;

“Minimum Run Quantity” means the minimum number of batches of a Product to be
produced during the same cycle of manufacturing as set forth in Schedule B, with
preferably three lots per manufacturing cycle and no more than five lots per
manufacturing cycle;

“Patheon Competitor” means a company that is in the primary business of
providing contract pharmaceutical development services or commercial
manufacturing services to the pharmaceutical industry in exchange for
compensation.

“Patheon Intellectual Property” means Intellectual Property generated or derived
by Patheon before performing any Manufacturing Services, Intellectual Property
developed by Patheon while performing the Manufacturing Services, or otherwise
generated or derived by Patheon in its business, in each case which Intellectual
Property is not specific to, or dependent upon, Client’s Active Materials or
Products including, without limitation, Inventions and Intellectual Property
which may apply to manufacturing processes or the formulation or development of
drug Product, drug product dosage forms or drug delivery systems unrelated to
the specific requirements of the Product(s);

“Price” means the price measured in US Dollars to be charged by Patheon for
performing the Manufacturing Services, and includes the cost of Components,
certain cost items as set forth in Schedule B, and annual stability testing
costs as set forth in Schedule C;

“Product(s)” means the product(s) listed on Schedule A;

“Product Intellectual Property” has the meaning specified in Section 13.1(b);

“Quality Agreement” means the agreement (the form of which is set forth in
Schedule F) between the parties setting out the quality assurance standards for
the Manufacturing Services to be performed by Patheon for Client;

“Recall” has the meaning specified in Section 6.2(a);

“Regulatory Authority” means the FDA and any other foreign regulatory agencies
competent to grant marketing approvals for pharmaceutical products, including
the Product, in the Territory;

“RFID” means Radio Frequency Identification Devices which (at present or in the
future) may be affixed to Product or Materials to assist in inventory control,
tracking, and identification;

“Remediation Period” has the meaning specified in Section 8.2(a);

“Shortfall” has the meaning specified in Section 2.2(b);

“Specifications” means the file for the Product, which is given by Client to
Patheon in accordance with the procedures listed in Schedule A and which
contains documents relating to the Product, including, without limitation:

 

  (a) specifications for Active Materials and Components;

 

- 5 -



--------------------------------------------------------------------------------

  

 

 

  (b) manufacturing specifications, directions, and processes;

 

  (c) storage requirements;

 

  (d) all known environmental, health and safety information for Products
including material safety data sheets; and

 

  (e) the finished Product specifications, Bulk Tablet Packaging specifications,
and shipping requirements for each Product;

all as updated, amended and revised from time to time by Client in accordance
with the terms of this Agreement;

“Target Yield” has the meaning specified in Section 2.2(a);

“Target Yield Determination Batches” has the meaning specified in
Section 2.2(a);

“Technical Dispute” has the meaning specified in Section 12.2;

“Territory” means the geographic area of the United States of America, Canada
and Mexico, and their respective territories, and any other geographic areas
that may be added to the Territory upon agreement by the parties in accordance
with Section 4.5;

“Third Party Rights” means the Intellectual Property of any third party;

“Year” means in the first year of this Agreement the period from the Effective
Date up to and including December 121 of the same calendar year, and thereafter
will mean a calendar year.

 

1.2 Currency.

Unless otherwise indicated, all monetary amounts are expressed in this Agreement
in the lawful currency of the United States of America.

 

1.3 Sections and Headings.

The division of this Agreement into Articles, Sections, Subsections, and
Schedules and the insertion of headings are for convenience of reference only
and will not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to a Section or Schedule refers to
the specified Section or Schedule to this Agreement. In this Agreement, the
terms “this Agreement”, “hereof”, “herein”, “hereunder” and similar expressions
refer to this Agreement and not to any particular part, Section or Schedule of
this Agreement.

 

1.4 Singular Terms.

Except as otherwise expressly stated or unless the context otherwise requires,
all references to the singular will include the plural and vice versa.

 

- 6 -



--------------------------------------------------------------------------------

  

 

 

1.5 Schedules.

The following Schedules are attached to, incorporated in, and form part of this
Agreement:

 

Schedule A   -    Product List and Specifications Schedule B   -    Minimum Run
Quantity, Annual Volume, and Price Schedule C   -    Annual Stability Testing
Schedule D   -    Active Materials, Active Materials Credit Value, and Maximum
Credit Value Schedule E   -    Technical Dispute Resolution Schedule F   -   
Commercial Quality Agreement Schedule G   -    (Reserved) Schedule H   -   
Quarterly Active Materials Inventory Report Schedule I   -    Report of Annual
Active Materials Inventory Reconciliation and Calculation of Actual Annual Yield
Schedule J   -    (Reserved) Schedule K   -    Capital Agreement

ARTICLE 2

PATHEON’S MANUFACTURING SERVICES

 

2.1 Manufacturing Services.

Patheon will perform the Manufacturing Services and supply to Client Product
intended for marketing and sale in the Territory for the fees specified in
Schedules B and C. The parties acknowledge that they intend to negotiate an
amendment to this Agreement to add ARX-01 in Finished Product Packaging as a
Product. If the parties enter into this amendment, Client will still have the
right to purchase Product in Bulk Tablet Packaging from Patheon and have a third
party package the Product into Finished Product Packaging for distribution or
sale outside of the Territory. Schedule B sets forth a list of cost items that
are included in the Price for Product; all cost items required for the
manufacture of Product that are not included in this list are excluded from the
Price and are subject to reasonable additional fees to be paid by the Client.
All Manufacturing Services will be performed by Patheon at the Manufacturing
Site. Patheon may change the Manufacturing Site for the Product only with the
prior written consent of Client, this consent not to be unreasonably withheld.
During the period commencing on the Effective Date up through the Initial Term,
Patheon will supply 100% of the Client’s requirements for Product offered for
sale by Client in the Territory so long as Patheon is in material compliance
with its obligations to Client under this Agreement. But if (a) Patheon fails to
meet its supply obligations to Client for three consecutive Firm Orders, (b) in
any consecutive six month period, 30% or more of the aggregate quantities of
Product to be delivered by Patheon pursuant to Firm Orders during such six month
period are not delivered by the due dates specified in the applicable Firm
Orders, or (c) Patheon does not fulfill a Firm Order within 90 days after the
Delivery Date specified therein then, in each case, Client may obtain up to 20%
of its requirements for Product offered for sale in the Territory from an
alternate supplier, regardless of whether any such occurrence is attributable to
a Force Majeure Event. After the Initial Term, Client will only be required to
obtain 80% of its requirements for Product offered for sale in the Territory
from Patheon.

In performing the Manufacturing Services, Patheon and Client agree that:

 

  (a) Conversion of Active Materials and Components. Patheon will convert Active
Materials and Components into Product in Bulk Tablet Packaging.

 

  (b)

Quality Control and Quality Assurance. Patheon will perform the quality control
and quality assurance testing specified in the Quality Agreement. Batch review
and release to Client will be the responsibility of Patheon’s quality assurance
group. Patheon will perform its batch review and release responsibilities in
accordance with Patheon’s standard operating procedures and in compliance with
all Applicable Laws. Each time Patheon ships Product to Client, it will give
Client a certificate of analysis and certificate

 

- 7 -



--------------------------------------------------------------------------------

  

 

 

  of compliance that includes a statement that the Product in such shipment have
been manufactured and tested in accordance with Specifications and cGMPs and
conform to the Specifications, and sets out the quality control and quality
assurance test results for such Product. Client will have sole responsibility
for the release of Product to the market. The form and style of batch documents,
including, but not limited to, batch production records, lot packaging records,
equipment set up control, operating parameters, and data printouts, raw material
data, and laboratory notebooks are the exclusive property of Patheon. Specific
Product related information contained in those batch documents is Client’s
property and Client’s Confidential Information.

 

  (c) Components. Patheon will purchase and test all Components (with the
exception of Client-Supplied Components) at Patheon’s expense and as required by
the Specifications.

 

  (d) Stability Testing. Patheon will conduct stability testing on the Product
in accordance with the protocols set out in the Specifications for the separate
fees and during the time periods set out in Schedule C, subject to mutual
written agreement of Patheon and Client. Patheon will not make any changes to
these testing protocols without prior written approval from Client. If a
confirmed stability test failure occurs, Patheon will notify Client within one
Business Day, after which Patheon and Client will jointly determine the
proceedings and methods to be undertaken to investigate the cause of the
failure, including which party will bear the cost of the investigation. Patheon
will not be liable for these costs unless it has failed to perform the
Manufacturing Services in accordance with the Manufacturing Requirements.
Patheon will give Client all stability test data and results at Client’s
request.

 

  (e) Packaging. Patheon will complete Bulk Tablet Packaging as set out in the
Specifications. Client will be responsible for the cost of artwork development.
Patheon will determine and imprint the batch numbers and expiration dates for
each Product shipped. The batch numbers and expiration dates will be affixed on
the Product and on the shipping carton of Product as outlined in the
Specifications and as required by cGMPs. Client may, in its sole discretion,
make changes to labels, product inserts, and other packaging for the Product.
Those changes will be submitted by Client to all applicable governmental
agencies and other third parties responsible for the approval of the Product.
Client will be responsible for the cost of labelling obsolescence when changes
occur, as contemplated in Section 4.4. Patheon’s name will not appear on the
label or anywhere else on the Product unless: (i) required by any Laws; or
(ii) Patheon consents in writing to the use of its name.

 

  (f) Active Materials and Client Supplied Components Importing. At least 45
days before the scheduled production date, Client will deliver that quantity of
Active Materials to the Manufacturing Site DDP (Incoterms 2010) sufficient for
Patheon to manufacture the desired quantities of Product and to ship Product on
the Delivery Date. If these Active Materials are not received 45 days before the
scheduled production date, Patheon may delay the shipment of Product by the same
number of days as the delay in receipt of the Active Materials. But if Patheon
is unable to manufacture Product to meet this new shipment date due to prior
third party production commitments, Patheon may delay the shipment until a later
date as reasonably agreed to by the parties. All shipments of Active Materials
will be accompanied by certificate(s) of analysis from the Active Materials
manufacturer and the Client, confirming the identity and purity of the Active
Materials and its compliance with the Active Materials specifications.

 

- 8 -



--------------------------------------------------------------------------------

  

 

 

  (g) Patheon Supplied Components Importing. At least 15 days before the
scheduled production date, Patheon will have all Components at the Manufacturing
Site and will be prepared to manufacture the desired quantities of Product and
to ship Product on the Delivery Date. If all Components are not ready for
production at least 15 days before the scheduled production date, Patheon will
provide written notification of the delay to Client and will use Commercially
Reasonable Efforts to obtain such Components as soon as practicable.

 

  (h) Bill Back Items. Bill Back Items will be charged to Client at Patheon’s
cost plus a 10% handling fee.

 

  (i) Product Rejection for Finished Product Specification Failure. If Patheon
manufactures Product in accordance with the agreed upon Specifications and the
Manufacturing Requirements and a batch or portion of a batch of Product does not
meet the Specifications for Bulk Tablet Packaging, Client will pay Patheon the
applicable Price per unit for the non-conforming Product. The API in the
non-conforming Product will be included in the “Quantity Converted” for purposes
of calculating the “Actual Annual Yield” under Section 2.2(a).

 

2.2 Active Materials Yield.

 

  (a) Reporting. Patheon will give Client a quarterly inventory report of the
Active Materials held by Patheon using the inventory report form set out in
Schedule H, which will contain the following information for the quarter:

Quantity Received: The total quantity of Active Materials that complies with the
Specifications and is received at the Manufacturing Site during the applicable
period.

Quantity Dispensed: The total quantity of Active Materials dispensed at the
Manufacturing Site during the applicable period. The Quantity Dispensed is
calculated by adding the Quantity Received to the inventory of Active Materials
that complies with the Specifications held at the beginning of the applicable
period, less the inventory of Active Materials that complies with the
Specifications held at the end of the period. The Quantity Dispensed will only
include Active Materials received for commercial manufacturing of Product and,
for certainty, will not include any (i) Active Materials that must be retained
by Patheon as samples, (ii) Active Materials contained in Product that must be
retained as samples, (iii) Active Materials used in testing (if applicable), and
(iv) Active Materials received or dispensed in technical transfer activities or
development activities during the applicable period, including without
limitation, any regulatory, stability or test batches manufactured during the
applicable period. For clarity, Quantity Dispensed includes all amounts of
Active Materials that are lost, stolen, damaged, destroyed, or rendered unusable
because of a failure to handle the Active Materials in accordance with cGMPs or
other Applicable Laws, as well as Active Materials that are consumed in batches
that are not released to Client because they do not comply with the
Specifications.

Quantity Converted: The total amount of Active Materials contained in the
Products manufactured with the Quantity Dispensed (including any additional
Products produced in accordance with Section 6.1 or 6.2), delivered by Patheon,
and not rejected, recalled or returned in accordance with Section 6.1 or 6.2
because of Patheon’s failure to perform the Manufacturing Services in accordance
with Specifications, cGMPs, and Applicable Laws.

 

- 9 -



--------------------------------------------------------------------------------

  

 

 

Within 60 days after the end of each Year, Patheon will prepare an annual
reconciliation of Active Materials on the reconciliation report form set forth
in Schedule I including the calculation of the “Actual Annual Yield” or “AAY”
for the Products at the Manufacturing Site during the Year. AAY is the
percentage of the Quantity Dispensed that was converted to Product and is
calculated as follows:

 

Quantity Converted during the Year

  x    100% Quantity Dispensed during the Year     

Once the parties mutually agree that Patheon has produced three successful
commercial production batches (including validation batches and samples) of
Products at the Manufacturing Site (collectively, the “Target Yield
Determination Batches”), the Parties will mutually agree on the target yield for
the Products at the Manufacturing Site (each, a “Target Yield”). The Target
Yield will be revised annually to reflect the actual manufacturing experience as
reasonably agreed to by the parties. For clarity, the initial Target Yield, once
established, will be applied retroactively for the purposes of determining the
Actual Annual Yield for the first Year of the Agreement.

For [*] scale: If the Target Yield is not greater than or equal to [*], the
Parties mutually agree to re-evaluate the production process.

For [*] scale: If the Target Yield is not greater than or equal to [*], the
Parties mutually agree to re-evaluate the production process.

If during any calendar quarter more than 1 gram of Active Materials is lost,
stolen, damaged, destroyed, or rendered unusable because of Patheon’s failure to
comply with cGMPs or other Applicable Laws, Patheon will report the occurrence
to Client in writing within ten days of its discovery thereof.

 

  (b) Shortfall Calculation. If the Actual Annual Yield falls more than 3.5%
below the respective Target Yield in a Year, then the shortfall for the Year
(the “Shortfall”) will be calculated as follows:

Shortfall = [(Target Yield – 3.5%) – AAY] * Active Materials Credit Value *
Quantity Dispensed

 

  (c) Credit for Shortfall. If there is a Shortfall in a Year, then Patheon will
credit Client’s account for the amount of the Shortfall not later than 60 days
after the end of the Year.

Each credit under this Section 2.2(c) will be summarized on the reconciliation
report form set forth in Schedule I. Not later than 45 days after the expiration
or termination of this Agreement, any remaining credit owing under this
Section 2.2(c) will be paid to Client. The Shortfall for each Year, if any, will
be disclosed by Patheon on the reconciliation report form.

 

  (d) Maximum Credit. Patheon’s liability for Active Materials calculated in
accordance with this Section 2.2 in a Year will not exceed, in the aggregate,
the Maximum Credit Value set forth in Schedule D.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

- 10 -



--------------------------------------------------------------------------------

  

 

 

  (e) Material Breach. Patheon agrees to use Commercially Reasonable Efforts to
deliver 100% of all quantities of Products specified in each Firm Order that
meet the Manufacturing Requirements, at the times and on the Delivery Dates
specified. If Patheon uses Commercially Reasonable Efforts but fails to deliver
the quantity of Product ordered in a Firm Order, it will not be a material
breach of this Agreement if:

 

  (i) No more than three batches of Product delivered by Patheon under the
applicable Firm Order fail to contain at least 90% of the Target Yield set forth
in Section 2.2(a); or

 

  (ii) No batches of Products are delivered more than 90 days after the Delivery
Date specified in the applicable Firm Order.

For clarity, if one or both of the situations set forth in clauses (i) or
(ii) occur, Patheon will be in material breach of this Agreement. In addition,
rejection of five or more shipments of Product in any one Year due to Patheon’s
failure to perform the Manufacturing Services in accordance with the
Manufacturing Requirements will be a material breach of this Agreement.

Patheon will also comply with all of the terms and conditions of the Quality
Agreement.

ARTICLE 3

CLIENT’S OBLIGATIONS

 

3.1 Payment.

Client will pay Patheon for performing the Manufacturing Services according to
the Prices specified in Schedules B and C. These prices may be subject to
adjustment under other parts of this Agreement. Client will also pay Patheon for
any Bill Back Items.

 

3.2 Active Materials and Client-Supplied Components.

Client will at its sole cost and expense, use commercially reasonable efforts to
deliver those quantities of Active Materials and Client-Supplied Components to
Patheon (in accordance with Section 2.1(f)) sufficient for Patheon to
manufacture the desired quantities of Products and to ship Products on the
Delivery Date. If applicable, Patheon and the Client will reasonably cooperate
to permit the import of the Active Materials into the United States. Client’s
obligation will include obtaining the proper release of the Active Materials
from U.S. Customs and the FDA. Client or Client’s designated broker will be the
“Importer of Record” for Active Materials imported into the United States. The
Active Materials and Client-Supplied Components will be held by Patheon on
behalf of Client as set forth in this Agreement. Title to the Active Materials
and Client-Supplied Components will at all times remain the property of Client.
Any Active Materials and Client-Supplied Components received by Patheon will
only be used by Patheon to perform the Manufacturing Services and will not be
transferred to any third parties without Client’s prior written consent. Patheon
will store and handle Active Materials in accordance with cGMPs and requirements
applicable to a DEA Schedule II controlled substance. Patheon will store and
handle Client-Supplied Components in accordance with Applicable Laws. If any of
the Client-Supplied Components are lost, damaged, stolen, destroyed, or
otherwise rendered unusable for their intended purpose because they were not
stored or handled in accordance with the storage conditions specified by Client
in writing and in accordance with Applicable Laws while in Patheon’s custody or
control, Patheon will promptly pay to Client the actual replacement cost for
these Client-Supplied Components.

 

- 11 -



--------------------------------------------------------------------------------

  

 

 

ARTICLE 4

CONVERSION FEES AND COMPONENT COSTS

 

4.1 First Year Pricing.

The tiered Price and annual stability Price for the Product for the first Year
are listed in Schedules B and C and are subject to the adjustments set forth in
Sections 4.2 and 4.3.

 

4.2 Price Adjustments – Subsequent Years’ Pricing.

After the first Year of the Agreement, Patheon may, upon at least 60 days’
written notice to Client, adjust the Price effective January 1st of each Year as
follows:

 

(a)

Manufacturing and Stability Testing Costs. Patheon may adjust the Price for
inflation, based upon the preliminary number for any increase in the Producer
Price Index pcu325412325412 for Pharmaceutical Preparation Manufacturing (“PPI”)
published by the United States Department of Labor, Bureau of Labor Statistics
in August of the preceding Year compared to the final number for the same month
of the Year prior to that, unless the parties otherwise agree in writing. On or
about November 1st of each Year, Patheon will give Client a statement setting
forth the calculation for the inflation adjustment to be applied in calculating
the Price for the next Year.

 

(b) Component Costs. If Patheon incurs an increase in Component costs during the
Year, it may increase the Price for the next Year to pass through the additional
Component costs. On or about November 1st of each Year, Patheon will give Client
information about the increase in Component costs which will be applied to the
calculation of the Price for the next Year to reasonably demonstrate that the
Price increase is justified. But Patheon will not be required to give
information to Client that is subject to obligations of confidentiality between
Patheon and its suppliers.

 

(c)

Pricing Basis. Client acknowledges that the Price in any Year is quoted based
upon the Minimum Run Quantity and the Annual Volume specified in Schedule B for
Phase 1 ([*]) equipment, and Phase 2 ([*]) equipment, respectively, together
with price adjustments for manufacturing and the combination of Phase 1 and
Phase 2 equipment, respectively. The Price is subject to change if the specified
Minimum Run Quantity changes or if the Annual Volume is not ordered in a Year.
For greater certainty, if Patheon and Client agree that the Minimum Run Quantity
will be reduced or the Annual Volume will not be ordered in a Year, whether as a
result of a decrease in estimated Annual Volume or otherwise, and, as a result
of the reduction, Patheon demonstrates to Client that its costs to perform the
Manufacturing Services or to acquire the Materials for the Product will increase
on a per unit basis (including the amount of the increase), then Patheon may
increase the Price by an amount that reflects Patheon’s documented increased
costs. On or about November 1st of each Year, Patheon will give Client a
statement setting forth the information to be applied in calculating those cost
increases for the next Year. But Patheon will not be required to give
information to Client that is subject to obligations of confidentiality between
Patheon and its suppliers.

 

(d) Tier Pricing. The pricing in Schedule B is set forth in Annual Volume tiers
based upon the Client’s volume forecasts under Section 5.1. The Client will be
invoiced during the Year for the unit price set forth in the Annual Volume tier
based on the 18 month forecast provided in September of the previous
Year. Within 30 days of the end of each Year or of the termination of the
Agreement, Patheon will send Client a reconciliation of the actual volume of
Product ordered by the Client during the Year with the pricing tiers. If Client
has overpaid during the Year, Patheon will issue a credit to the Client for the
amount of the overpayment within 45 days of the end of the Year or, if

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

- 12 -



--------------------------------------------------------------------------------

  

 

 

  the Agreement is terminated before the full amount of such credit is applied
against amounts due by Client hereunder, Patheon will issue payment to the
Client for the overpayment within 45 days of the termination of the
Agreement. If Client has underpaid during the Year, Patheon will issue an
invoice to the Client under Section 5.6 for the amount of the underpayment
within 45 days of the end of the Year or termination of the Agreement. If Client
disagrees with the reconciliation, the parties will work in good faith to
resolve the disagreement amicably. If the parties are unable to resolve the
disagreement within 30 days, the matter will be handled under Section 12.1.

For all Price adjustments under this Section 4.2, Patheon will deliver to Client
on or about November 1st of each Year a revised Schedule B to be effective for
Product delivered on or after the first day of the next Year.

 

4.3 Price Adjustments – Current Year Pricing.

During any Year of this Agreement, the Price set out in Schedule B will be
adjusted as follows:

Extraordinary Increases in Component Costs. If, at any time, market conditions
result in Patheon’s cost of Components being materially greater than normal
forecasted increases, then Patheon will be entitled to an adjustment to the
Price for any affected Product to compensate it for the increased Component
costs. Changes materially greater than normal forecasted increases will have
occurred if: (i) the cost of a Component increases by 10% of the cost for that
Component upon which the most recent fee quote was based; or (ii) the aggregate
cost for all Components required to manufacture a Product increases by 5% of the
total Component costs for the Product upon which the most recent fee quote was
based. If Component costs have been previously adjusted to reflect an increase
in the cost of one or more Components, the adjustments set out in (i) and
(ii) above will operate based on the last cost adjustment for the Components.

For a Price adjustment under this Section 4.3, Patheon will deliver to Client a
revised Schedule B and budgetary pricing information, adjusted Component costs
or other documents reasonably sufficient to demonstrate that a Price adjustment
is justified. Patheon will have no obligation to deliver any supporting
documents that are subject to obligations of confidentiality between Patheon and
its suppliers. The revised Price will be effective for any Product delivered on
or after the first day of the month following Client’s receipt of the revised
Schedule B.

 

4.4 Adjustments Due to Technical Changes.

Amendments to the Specifications or the Quality Agreement requested by Client
will only be implemented following a technical and cost review by Patheon and
are subject to Client and Patheon reaching agreement on Price changes required
because of the amendment through good faith negotiations. Amendments to the
Specifications required by the FDA or any other Regulatory Authority will be
implemented by Patheon, and the parties will subsequently negotiate any change
in the Price that is required because of such amendments. Amendments to the
Specifications, the Quality Agreement, or the Manufacturing Site requested by
Patheon will only be implemented following the written approval of Client, the
approval not to be unreasonably withheld. If Client accepts a proposed Price
change relating to a proposed Specifications change, the proposed change in the
Specifications will be implemented, and the Price change will become effective,
only for those orders of Product that are manufactured under the revised
Specifications. In addition, Client agrees to purchase, at Patheon’s cost
(including all reasonable costs incurred by Patheon for the purchase and
handling of the Inventory), all Inventory used under the “old” Specifications
and purchased or maintained by Patheon in order to fill Firm Orders or under
Section 5.2, if the Inventory can no longer be used under the revised
Specifications. Open purchase orders for

 

- 13 -



--------------------------------------------------------------------------------

  

 

 

Components no longer required under any revised Specifications that were placed
by Patheon with suppliers in order to fill Firm Orders or under Section 5.2 will
be cancelled where possible, and if the orders may not be cancelled without
penalty, will be assigned to and satisfied by Client.

 

4.5 Multi-Country Packaging Requirements (if applicable).

If Client decides to have Patheon perform Manufacturing Services for the Product
for countries outside the Territory, then Client will inform Patheon of the
packaging requirements for each new country and Patheon will prepare a quotation
for consideration by Client of any additional Component costs and the change
over fees for the Product destined for each new country. The agreed additional
packaging requirements and related packaging costs and change over fees will be
set out in a written amendment to this Agreement.

ARTICLE 5

ORDERS, SHIPMENT, INVOICING, PAYMENT

 

5.1 Orders and Forecasts.

 

(a)

Rolling 18 Month Forecast. When this Agreement is executed, Client will give
Patheon a non-binding 18 month forecast of the volume of Product that Client
expects to order in the first 18 months of commercial manufacture of the
Product. This forecast will then be updated by Client: (i) every 6 months until
an Application for Marketing Authorization for the Product is filed with the
FDA; (ii) quarterly following Application for Marketing Authorization filing,
and prior to the start of commercial manufacturing; and (iii) monthly after the
start of commercial manufacturing, on or before the 10th day of the relevant
month on a rolling forward basis. Client will update the forecast forthwith if
it determines that the volumes estimated in the most recent forecast have
changed by more than 20%. The most recent 18 month forecast will prevail.

 

(b) Firm Orders for Initial Manufacturing Month. At least three months before
the start of commercial manufacture of the Product, Client will update the
rolling forecast for the first three months of manufacture of the Product (the
“Initial Manufacturing Period”). The first month of this updated forecast
(“Initial Manufacturing Month”) will constitute a firm written order in the form
of a purchase order or otherwise (“First Firm Order”) by Client to purchase and,
when accepted by Patheon, for Patheon to manufacture the quantity of the Product
set forth in the Firm Order. If manufacturing has not started, Client may cancel
any batches from the First Firm Order at no cost if notice of cancellation is
received by Patheon 60 days or more before the scheduled Delivery Date under the
First Firm Order. If manufacturing has not started, Client may cancel any
batches from the First Firm Order if notice of cancellation is received by
Patheon more than 30 days but fewer than 60 days before the scheduled Delivery
Date under the First Firm Order, but Client will pay Patheon $[*] for each
cancelled batch. The parties agree that this payment will be considered
liquidated damages for Patheon’s loss of manufacturing capacity due to the
Client’s cancellation of manufacturing and will not be considered a penalty. If
the First Firm Order is changed or adjusted as described above then the initial
rolling 18 month forecast will also be adjusted as necessary.

 

(c)

Firm Orders Thereafter. Before and during the Initial Manufacturing Period, and
thereafter on a rolling basis during the term of this Agreement, Client will
issue an updated 18 month forecast on or before the 10th day of each month. The
first four months of each updated forecast will constitute firm orders by Client
to purchase and for Patheon to manufacture and supply the quantity of the
Product set forth in such portion of the updated forecast. Concurrent with the
18 month forecast, Client will issue a firm written order in the form of a
purchase order or otherwise (“Firm Order”) by Client to purchase and, when
accepted by Patheon, for Patheon to

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

- 14 -



--------------------------------------------------------------------------------

  

 

 

  manufacture and deliver the agreed quantity of the Product on a date not less
than three months from the first day of the month immediately following the date
that the Firm Order is submitted. Firm Orders submitted to Patheon will specify
Client’s Manufacturing Services purchase order number, quantities by Product
type, monthly delivery schedule, and any other elements necessary to ensure the
timely manufacture and shipment of the Product. The quantities of Product
ordered in those written orders will be firm and binding on Client and may not
be reduced by Client.

 

(d)

Three Year Forecast. On or before the 10th day of June of each Year, Client will
give Patheon a written non-binding three-year forecast, broken down by quarters
for the second and third years of the forecast, of the volume of each Product
Client then anticipates will be required to be manufactured and delivered to
Client during the three-year period.

 

(e) Acceptance of Firm Order. Patheon will accept Firm Orders by sending an
acknowledgement to Client within ten Business Days of its receipt of the Firm
Order. The acknowledgement will include, subject to confirmation from the
Client, the Delivery Date for the Product ordered. The Delivery Date may be
amended by agreement of the Parties or as set forth in Sections 2.1(f) or
5.1(b). For clarity, Patheon will be required to accept Firm Orders provided
that such Firm Orders comply with the requirements set forth in Section 5.1(b)
or 5.1(c), as applicable, and are consistent with the binding portion of the
most recent forecast provided by Client.

 

5.2 Reliance by Patheon.

(a) Client understands and acknowledges that Patheon will rely on the Firm
Orders and rolling forecasts submitted under Sections 5.1(a), (b), and (c) in
ordering the Components required to meet the Firm Orders. In addition, Client
understands that to ensure an orderly supply of the Components, Patheon may want
to purchase the Components in sufficient volumes to meet the production
requirements for Product during part or all of the forecasted periods referred
to in Section 5.1(a) or to meet the production requirements of any longer period
agreed to by Patheon and Client. Accordingly, Client authorizes Patheon to
purchase Components to satisfy the Manufacturing Services requirements for
Product for the first six months contemplated in the most recent forecast given
by Client under Section 5.1(a). Patheon may make other purchases of Components
to meet Manufacturing Services requirements for longer periods if agreed to in
writing by the parties. The Client will give Patheon written authorization to
order Components for any launch quantities of Product requested by Client, which
will be considered a Firm Order when accepted by Patheon. If Components ordered
by Patheon under Firm Orders or this Section 5.2 are not included in finished
Product manufactured for Client within six months after the forecasted month for
which the purchases have been made (or for a longer period as the parties may
agree) or if the Components have expired during the period, then Client will pay
to Patheon its costs therefor (including all reasonable costs incurred by
Patheon for the purchase and handling of the Components). But if these
Components are used in Product subsequently manufactured for Client or in third
party product manufactured by Patheon, Client will receive credit for any costs
of those Components previously paid to Patheon by Client.

(b) If Client fails to take possession or arrange for the destruction of
Components within 12 months of purchase or, in the case of finished Product,
within three months of manufacture, Client will pay Patheon [*] thereafter for
storing the Components or finished Product. Storage fees for Components or
Product which contain controlled substances or require refrigeration will be
charged at [*]. Storage fees are subject to a one pallet minimum charge per
month. Patheon may ship finished Product held by it longer than three months to
the Client at Client’s expense on 14 days written notice to the Client.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

- 15 -



--------------------------------------------------------------------------------

  

 

 

5.3 Minimum Orders.

Client may only order Manufacturing Services for batches of Product in multiples
of the Minimum Run Quantities as set out in Schedule B.

 

5.4 Shipments.

Shipments of Product will be made EXW (INCOTERMS 2010) Patheon’s shipping point
unless otherwise mutually agreed. Risk of loss or of damage to Product will
remain with Patheon until Patheon loads the Product onto the carrier’s vehicle
for shipment at the shipping point, at which time risk of loss or damage will
transfer to Client. Patheon will package each shipment of Product in a
commercially reasonable manner and in accordance with Client’s instructions.
Patheon will, in accordance with Client’s instructions and as agent for Client,
(i) arrange for shipping to be paid by Client and (ii) at Client’s risk and
expense, obtain any export licence or other official authorization necessary to
export the Product. Client will arrange for insurance and will select the
freight carrier used by Patheon to ship Product and may monitor Patheon’s
shipping and freight practices as they pertain to this Agreement. Product will
be transported in accordance with the Specifications.

 

5.5 On Time Delivery.

 

(a) Patheon and the Client understand that there may be uncertainties and
necessary adjustments in production schedules during the Initial Manufacturing
Period. The parties agree that they will work together closely to expedite
deliveries and manage the scheduling of the initial Product launch.

 

(b) If, after the Initial Manufacturing Period, Patheon is unable to deliver the
quantity of Product ordered under a Firm Order within five days of the Delivery
Date due to an act or omission by Patheon (a “Late Delivery”), Client will
receive a credit from Patheon for the Late Delivery that will be applied against
the purchase price under the next Firm Order. The credit will be 5% of the Price
of the quantities of Product not delivered by Patheon under the Firm Order
(i.e., Client Credit = [Quantity Ordered in the Firm Order – Actual Delivery
Quantities of Product] * Price * 5%). The parties agree that the credits
provided for under this Section 5.5(b) are considered liquidated damages for the
shortage of supply of Product for commercial sale and will not be considered a
penalty.

 

(c) A Late Delivery will not be a material breach of this Agreement by Patheon
for the purposes of Section 8.2 except as set forth in Section 2.2(e). If
Patheon has two consecutive Late Deliveries in a calendar quarter, the parties
will meet as necessary to amicably resolve the reasons for the Late Deliveries.
The parties will agree on a delivery improvement plan within five Business Days.
If, after the delivery improvement plan is in place, Patheon has two further
consecutive Late Deliveries in any calendar quarter, Client may exercise its
right to terminate this Agreement for cause under Section 8.2(a) without a
further opportunity to cure.

 

(d) For clarity, a Late Delivery will not include any delay in shipment of
Product caused by events outside of Patheon’s reasonable control, such as a
Force Majeure Event, a delay in delivery of API or Materials (provided that
Patheon ordered Materials with sufficient lead time for such Materials to be
delivered on a timely basis), a delay in Product release approval from Client,
inaccurate Client forecasts, or receipt of non-conforming API or Client-Supplied
Components.

 

5.6 Invoices and Payment.

Invoices will be sent on the date issued by fax or email to the fax number or
email address given by Client to Patheon in writing. Invoices will be sent when
the Product is manufactured

 

- 16 -



--------------------------------------------------------------------------------

  

 

 

and released by Patheon to the Client. Patheon will also submit to Client, with
each shipment of Product, a duplicate copy of the invoice covering the shipment.
Patheon will also give Client an invoice covering any Inventory or Components
which are to be purchased by Client under Section 5.2 of this Agreement. Each
invoice will, to the extent applicable, identify Client’s Manufacturing Services
purchase order number, Product numbers, names and quantities, unit price,
freight charges, and the total amount to be paid by Client. Client will pay all
invoices within 30 days of the date of invoice. The unpaid portion of accounts
that are past due by more than 30 days will accrue interest at 1.5% per month
which is equal to an annual rate of 18%. The Late Delivery credits set forth in
Section 5.5(b) are only available to Client if all outstanding undisputed
invoices have been paid in full or are not more than 45 days outstanding at the
time the Late Delivery arose. Notwithstanding the foregoing, Client will have no
obligation to pay invoices for that portion of a shipment of Product that has
been rejected by Client in accordance with Section 6.1(a) unless and until an
independent third party determines that the applicable Products should have been
accepted by Client as set forth in Section 6.1(b).

ARTICLE 6

PRODUCT CLAIMS AND RECALLS

 

6.1 Product Claims.

(a) Product Claims. Client has the right to reject any portion of any shipment
of Product that deviates from the Manufacturing Requirements without
invalidating any remainder of the shipment. Client will visually inspect the
Product manufactured by Patheon upon receipt and will give Patheon written
notice (a “Deficiency Notice”) of all claims for Product that deviate from the
Manufacturing Requirements or for shortages in Product delivered within 30 days
after Client’s receipt thereof (or, in the case of any defects not reasonably
susceptible to discovery upon receipt and visual inspection of the Product,
within 30 days after discovery by Client, but not after the expiration date of
the Product). Should Client fail to give Patheon the Deficiency Notice within
the applicable 30 day period, then the delivery will be deemed to have been
accepted by Client on the 30th day after delivery or discovery, as applicable.
Except as set out in Section 6.3 and Section 10.3, Patheon will have no
liability for any deviations for which it has not received notice within the
applicable 30 day period.

(b) Determination of Deficiency. Upon receipt of a Deficiency Notice, Patheon
will have ten days to advise Client by notice in writing that it disagrees with
the contents of the Deficiency Notice. If Client and Patheon fail to agree
within ten days after Patheon’s notice to Client as to whether any Products
identified in the Deficiency Notice deviate from the Manufacturing Requirements,
then the parties will mutually select an independent third party to evaluate if
the Products deviate from the Manufacturing Requirements. This evaluation will
be binding on the parties. If the independent third party determines that any
Products deviate from the Manufacturing Requirements, Client’s rejection of
those Products in the manner contemplated in Section 6.1(a) will be binding and
Patheon will be responsible for the cost of the evaluation. If the independent
third party does not find that any of the Products deviate from the
Manufacturing Requirements, then Client will be deemed to have accepted delivery
of the Products on the date on which the independent third party issues its
findings, but this date will be no longer than 60 days after the delivery date,
and Client will be responsible for the cost of the evaluation.

 

- 17 -



--------------------------------------------------------------------------------

  

 

 

(c) Shortages or Production Deficiencies. Claims for shortages in the amount of
Product shipped by Patheon that are the subject of a Deficiency Notice will be
dealt with by Patheon either remedying the shortage by supplying additional
Product as soon as practicable but in no event later than within 45 days of its
receipt of the Deficiency Notice, contingent upon the receipt from Client of all
Active Materials and Client-Supplied Components required for the manufacture of
the replacement Product. A shortage of greater than 25% or Late Delivery of
three consecutive Product shipments will be considered a material risk that
Patheon will not be able to meet Client forecasts consistent with Section 2.1.

 

6.2 Product Recalls and Returns.

(a) Records and Notice. Patheon and Client will each maintain records necessary
to permit a Recall of any Product delivered to Client or customers of Client.
Each party will promptly notify the other by telephone (to be confirmed in
writing) of any information which might affect the marketability, safety or
effectiveness of the Product or which might result in the Recall or seizure of
the Product. Upon receiving this notice or upon this discovery, each party will
stop making any further shipments of any Product in its possession or control
until a decision has been made whether a Recall or some other corrective action
is necessary. The decision to initiate a Recall or to take some other corrective
action, if any, will be made and implemented by Client. “Recall” will mean any
action (i) by Client to recover title to or possession of quantities of the
Product sold or shipped to third parties (including, without limitation, the
voluntary withdrawal of Product from the market); or (ii) by any Regulatory
Authorities to detain or destroy any of the Product. Recall will also include
any action by either party to refrain from selling or shipping quantities of the
Product to third parties which would have been subject to a Recall if sold or
shipped.

(b) Recalls. If (i) any governmental or regulatory authority issues a directive,
order or, following the issuance of a safety warning or alert about a Product, a
written request that any Product be Recalled, (ii) a court of competent
jurisdiction orders a Recall, or (iii) Client determines that any Product should
be Recalled or that a “Dear Doctor” letter is required relating to the
restrictions on the use of any Product, Patheon will co-operate as reasonably
required by Client, having regard to all applicable laws and regulations.

(c) Product Returns. Client will have the responsibility for handling customer
returns of the Product. Patheon will give Client any assistance that Client may
reasonably require to handle the returns.

 

6.3 Patheon’s Responsibility for Defective and Recalled Product.

(a) Defective Product. If Client rejects Product under Section 6.1 and the
deviation is determined to have arisen from Patheon’s failure to provide the
Manufacturing Services in accordance with the Manufacturing Requirements,
Patheon will credit Client’s account for Patheon’s invoice price for the
defective Product. If Client previously paid for the defective Product, Patheon
will promptly, at Client’s election, either: (i) refund the invoice price for
the defective Product; (ii) offset the amount paid against other amounts due to
Patheon hereunder; or (iii) replace the Product with conforming Product without
Client being liable for payment therefor under Section 3.1, contingent upon the
receipt from Client of all Active Materials required for the manufacture of the
replacement Product. For greater certainty, Patheon’s responsibility for any
loss of Active Materials in defective Product will be captured and calculated in
the Active Materials Yield under Section 2.2.

(b) Recalled Product. If a Recall or return results from, or arises out of, a
failure by Patheon to perform the Manufacturing Services in accordance with the
Manufacturing Requirements, Patheon will be responsible for the documented
out-of-pocket expenses of the Recall or return and will promptly, at Client’s
election, either: (i) refund the invoice price for the Recalled or returned
Product, (ii) offset the amount paid by Client for the Recalled or returned
Product against other amounts due to Patheon hereunder; or (iii) replace the
Recalled or returned Product with new Product without Client being liable for
payment therefore under Section 3.1, contingent upon the receipt from Client of
all Active Materials

 

- 18 -



--------------------------------------------------------------------------------

  

 

 

required for the manufacture of the replacement Product. For greater certainty,
Patheon’s responsibility for any loss of Active Materials in Recalled Product
will be captured and calculated in the yield calculations under Section 2.2. In
all other circumstances, Recalls, returns, or other corrective actions will be
made at Client’s cost and expense.

(c) Except as set forth in Sections 6.3(a) and (b) above and in Section 10.3,
Patheon will not be liable to Client nor have any responsibility to Client for
any deficiencies in, or other liabilities associated with, any Product
manufactured by it (collectively, “Product Claims”). For greater certainty,
Patheon will have no obligation for any Product Claims to the extent the Product
Claim (i) is caused by deficiencies in the Specifications, the safety, efficacy,
or marketability of the Product or any distribution thereof, (ii) results from a
defect in a Component that is not reasonably discoverable by Patheon using the
test methods set forth in the Specifications, (iii) results from a defect in the
Active Materials or Client-Supplied Components that is not reasonably
discoverable by Patheon using the test methods set forth in the Specifications,
(iv) is caused by actions of third parties occurring after the Product is
shipped by Patheon under Section 5.4, (v) is due to packaging design or
labelling defects or omissions for which Patheon has no responsibility, (vi) is
due to any unascertainable reason despite Patheon having performed the
Manufacturing Services in accordance with the Manufacturing Requirements, or
(vii) is due to any other breach by Client of its obligations under this
Agreement.

 

6.4 Disposition of Defective or Recalled Products.

Client will not dispose of any damaged, defective, returned, or Recalled Product
for which it intends to assert a claim against Patheon without Patheon’s prior
written authorization to do so. Alternatively, Patheon may instruct Client to
return the Product to Patheon. Patheon will bear the cost of disposition for any
damaged, defective, returned or Recalled Product for which it bears
responsibility under Section 6.3. In all other circumstances, Client will bear
the cost of disposition for any damaged, defective, returned, or Recalled
Product.

 

6.5 Healthcare Provider or Patient Questions and Complaints.

Client will have the sole responsibility for responding to questions and
complaints from its customers. Questions or complaints received by Patheon from
Client’s customers, healthcare providers or patients will be promptly referred
to Client. Patheon will co-operate as reasonably required to allow Client to
determine the cause of and resolve any questions and complaints. This assistance
will include follow-up investigations, including testing. In addition, Patheon
will give Client all mutually agreed upon information that will enable Client to
respond properly to questions or complaints about the Product as set forth in
the Quality Agreement. Unless it is determined that the cause of the complaint
resulted from a failure by Patheon to perform the Manufacturing Services in
accordance with the Manufacturing Requirements, all costs incurred under this
Section 6.5 will be borne by Client.

 

6.6 Sole Remedy.

Except for the indemnity set forth in Section 10.3, monetary remedies that are
expressly provided for in this Agreement, and subject to the limitations set
forth in Sections 10.1 and 10.2, the remedies described in this Article 6 and
Section 2.2, as well as Client’s right to terminate the Agreement in accordance
with Section 8.2, will be Client’s sole remedies for any failure by Patheon to
provide the Manufacturing Services in accordance with the Manufacturing
Requirements.

 

- 19 -



--------------------------------------------------------------------------------

  

 

 

ARTICLE 7

CO-OPERATION

 

7.1 Supply Team.

Each party will forthwith upon execution of this Agreement establish a Supply
Team, with each party appointing two of its employees to be members of the
Supply Team. The members from each party collectively will have one (1) vote.
Each party may replace any or all of its representatives on the Supply Team at
any time upon written notice to the other party.

(a) Responsibilities. The Supply Team will perform the following functions:

(i) discuss and supervise all issues relating to the Manufacturing Services and
supply of Product hereunder;

(ii) oversee and monitor the supply of Active Materials and Materials to meet
forecasted delivery requirements;

(iii) establish written key performance indicators for the parties’ activities
with respect to Manufacturing hereunder, which key performance indicators may
include, without limitation, timely delivery of Active Materials, on time
product deliveries, percentage of lots accepted, Target Yield and Actual Annual
Yield, and measure and monitor the parties’ performance against such key
performance indicators; and

(iv) oversee the handling of Product complaints, adverse events, Product
recalls, and Product return processes in accordance with the applicable
procedures specified in this Agreement and the Quality Agreement.

(b) Meetings. During the term of this Agreement, Supply Team meetings will be
held quarterly, either in person or by means of telecommunication or video
conference, and may be called by either party with not less than 30 days’ notice
to the other, unless such notice is waived. In addition to the quarterly
meetings, the Supply Team may be convened, polled, or consulted with from time
to time on an ad hoc basis by means of telecommunication, video conferences,
electronic mail, or correspondence, as deemed necessary or appropriate to
perform the responsibilities assigned to it under this Agreement. The Supply
Team will hold its first meeting within 60 days after the Effective Date.
Representatives of each party who are not members of the Supply Team may attend
meetings of the Supply Team as required to further the activities of the parties
with respect to the Manufacturing Services. All material decisions made by the
Supply Team will be recorded in writing. For the avoidance of doubt, the Supply
Team will not have the authority to amend or modify any term or condition of
this Agreement, including, without limitation, any financial terms or
obligations. These amendments or modifications may only be made in accordance
with Section 13.11.

(c) Decision Making. The Supply Team will operate by consensus (e.g., all
decisions and approvals will require a unanimous vote of both parties’ members).
If the Supply Team fails to reach a consensus on any matter within its
jurisdiction within 30 days of first consideration of such matter, either party
may refer such matter for resolution in accordance with the provisions of
Article 12.

 

7.2 Governmental Agencies.

Subject to Section 7.8, each party may communicate with any governmental agency,
including but not limited to governmental agencies responsible for granting
regulatory approval for the Product, regarding the Product if, in the opinion of
that party’s counsel, the communication is necessary to

 

- 20 -



--------------------------------------------------------------------------------

  

 

 

comply with the terms of this Agreement or the requirements of any law,
governmental order or regulation; provided, however, in the event such
requirement applies to Patheon, Patheon will notify Client in writing of the
requirement and such communication. Unless, in the reasonable opinion of its
counsel, there is a legal prohibition against doing so, Patheon will permit
Client to accompany and take part in any communications with the agency, and to
receive copies of all communications from the agency within one Business Day of
receipt thereof. Unless, in the reasonable opinion of its counsel, there is a
legal prohibition against doing so, Client will notify Patheon of any
communications it has with any governmental agency, including but not limited to
governmental agencies responsible for granting regulatory approval for the
Products, that directly relate to Patheon’s performance of the Manufacturing
Services under this Agreement. To the extent practicable, Client will permit
Patheon to take part in these communications with the agency, and will provide
copies of all such written communications from the agency within one Business
Day of receipt thereof.

 

7.3 Records and Accounting by Patheon.

Patheon will keep records of the manufacture, testing, and shipping of the
Product, and retain samples of the Product as are necessary to comply with
manufacturing regulatory requirements applicable to Patheon, as well as to
assist with resolving Product complaints and other similar investigations.
Copies of the records and samples will be retained for one year following the
date of Product expiry, or longer if required by law or the Quality Agreement,
at which time Client will be contacted concerning the delivery and destruction
of the documents and/or samples of Product. Client is responsible for retaining
samples of the Product necessary to comply with the legal/regulatory
requirements applicable to Client.

 

7.4 Inspection.

Client may inspect Patheon reports and records relating to this Agreement during
normal business hours, and with reasonable advance notice, but a Patheon
representative must be present during the inspection.

 

7.5 Access.

Patheon will give Client reasonable access at mutually agreeable times to its
records relating to the Manufacturing Services and to the areas of the
Manufacturing Site in which the Product is manufactured, stored, handled, or
shipped to permit Client to verify that the Manufacturing Services are being
performed in accordance with the Manufacturing Requirements. But, with the
exception of “for-cause” audits (including follow-up audits conducted to ensure
that deficiencies noted by Client or a Regulatory Authority have been remedied),
Client will be limited each Year to one cGMP-type audit, lasting no more than
two days and involving no more than two auditors. Client may request additional
cGMP-type audits, subject to payment to Patheon of a fee of $5,000 for each
additional audit day and $1,000 per audit day for each additional auditor. The
right of access set forth in this Section 7.5 will not include a right to access
or inspect Patheon’s financial records.

 

7.6 Notification of Regulatory Inspections.

Patheon will notify Client within one Business Day of any inspections by any
governmental agency specifically involving the Product. Patheon will also notify
Client of receipt of any form 483’s, warning letters or any other regulatory
action or notice that questions Patheon’s compliance with cGMPs relating to
operations at the Manufacturing Facility that could have an adverse impact on
the Product, including the regulatory status of the Product.

 

- 21 -



--------------------------------------------------------------------------------

  

 

 

7.7 Reports.

Patheon will supply on an annual basis all Product data in its control,
including release test results, complaint test results, and all investigations
(in manufacturing, testing, and storage), that Client reasonably requires in
order to complete any filing under any applicable regulatory regime, including
any Annual Report that Client is required to file with the FDA. At the Client’s
request, Patheon will provide a copy of the Annual Product Review Report to the
Client at no additional cost. Any additional report requested by Client beyond
the scope of cGMPs and customary FDA requirements will be subject to an
additional fee to be agreed upon between Patheon and the Client.

 

7.8 FDA Filings.

(a) Regulatory Authority. Client will have the sole responsibility for filing
all documents with all Regulatory Authorities and taking any other actions that
may be required for the receipt and/or maintenance of Regulatory Authority
approval for the commercial manufacture of the Product. Patheon will assist
Client, to the extent consistent with Patheon’s obligations under this
Agreement, to obtain Regulatory Authority approval for the commercial
manufacture of the Product as quickly as reasonably possible.

(b) Verification of Data. At least 21 days prior to filing any documents with
any Regulatory Authority that incorporate data generated by Patheon, Client will
give Patheon a copy of the documents incorporating this data to give Patheon the
opportunity to verify the accuracy and regulatory validity of those documents as
they relate to Patheon generated data.

(c) Verification of CMC. At least 21 days prior to filing with any Regulatory
Authority any documentation which is or is equivalent to the FDA’s Chemistry and
Manufacturing Controls (“CMC”) section related to any Application for Marketing
Authorization, Client will give Patheon a copy of the CMC as well as all
supporting documents which have been relied upon to prepare the CMC. This
disclosure will permit Patheon to verify that the CMC accurately describes the
work that Patheon has performed and the manufacturing processes that Patheon
will perform under this Agreement. Client will give Patheon copies of all FDA
filings at the time of submission which contain CMC information regarding the
Product.

(d) Deficiencies. If, in Patheon’s sole discretion, acting reasonably, Patheon
determines that any of the information given by Client under clauses (b) and
(c) above is inaccurate or deficient in any manner whatsoever (the
“Deficiencies”), Patheon will notify Client in writing of the Deficiencies. The
parties will work together to have the Deficiencies resolved prior to any
pre-approval inspection by a Regulatory Authority.

(e) Client Responsibility. For clarity, the parties agree that in reviewing the
documents referred to in clause (b) above, Patheon’s role will be limited to
verifying the accuracy of the description of the work undertaken or to be
undertaken by Patheon. Subject to the foregoing, Patheon will not assume any
responsibility for the accuracy of any Application for Marketing Authorization.
The Client is solely responsibility for the preparation and filing of the
Application for Marketing Authorization, and any relevant costs will be borne by
the Client.

(f) Inspection by Regulatory Authorities. If Client does not give Patheon the
documents requested under clause (b) above within the time specified and if
Patheon reasonably believes that Patheon’s standing with a Regulatory Authority
may be jeopardized, Patheon may, in its sole discretion, delay or postpone any
inspection by the Regulatory Authority until Patheon has reviewed the requested
documents and is satisfied with their contents.

 

- 22 -



--------------------------------------------------------------------------------

  

 

 

ARTICLE 8

TERM AND TERMINATION

 

8.1 Term.

This Agreement will become effective as of the Effective Date and will continue
in effect thereafter until December 121, 2017 (the “Initial Term”), unless
terminated earlier by one of the parties in accordance herewith. This Agreement
will automatically continue after the Initial Term for successive terms of two
years each. Either party may terminate this Agreement at will upon 18 months
written notice given to the other party, provided that the earliest date on
which any such notice of termination at will under this Section 8.1 may be given
is June 30, 2016, and the earliest such termination at will may be effective is
December 121, 2017.

 

8.2 Termination for Cause.

(b) Either party at its sole option may terminate this Agreement upon written
notice where the other party has failed to remedy a material breach of any of
its representations, warranties, or other obligations under this Agreement
within 60 days following receipt of a written notice (the “Remediation Period”)
of the breach that expressly states that it is a notice under this
Section 8.2(a) (a “Breach Notice”). Notwithstanding the foregoing, a Remediation
Period will not be required for any of the material breaches by Patheon
expressly identified in Section 2.2(e) or in Section 5.5(c), and Client will be
permitted to terminate this Agreement upon written notice to Patheon for any
such material breaches. If Client terminates this Agreement under this
Section 8.2(a), Patheon will, within 30 days after the date of termination,
refund to Client (i) the cost of all Facility Modifications funded by Client
under the Capital Agreement, (ii) the cost of all facility modifications funded
by Client under the Phase II Capital Agreement (as such term is defined in
Schedule B), and (iii) the amount of all Facility Fees paid by Client under this
Agreement that have not been reimbursed by Patheon prior to termination of this
Agreement. Either party at its sole option may immediately terminate this
Agreement upon written notice, but without prior advance notice, to the other
party if: (i) the other party is declared insolvent or bankrupt by a court of
competent jurisdiction; (ii) a voluntary petition of bankruptcy is filed in any
court of competent jurisdiction by the other party; or (iii) this Agreement is
assigned by the other party for the benefit of creditors.

(c) Client may terminate this Agreement upon 30 days’ prior written notice if
any Regulatory Authority takes any action, or raises any objection, that
prevents the importation, exportation, purchase, use, marketing, or sale of the
Product. But if this occurs, Client will still fulfill all of its obligations
under Section 8.4 below.

(d) Patheon may terminate this Agreement upon six months’ prior written notice
if Client assigns under Section 13.6 any of its rights under this Agreement to
an assignee that, in the opinion of Patheon acting reasonably, is a Patheon
Competitor. Should Patheon decide to terminate in accordance with this
Section 8.2(d), Patheon will continue to supply the assignee with Product until
the earlier of (i) qualification and approval of another site to manufacture
Product, and (ii) 12 months from the date of termination.

 

8.3 Product Discontinuation.

Client will give at least three months’ advance notice if it intends to no
longer order Manufacturing Services for Product due to Product’s discontinuance
in the market.

 

- 23 -



--------------------------------------------------------------------------------

  

 

 

8.4 Obligations on Termination.

If this Agreement is completed, expires, or is terminated for any reason, then:

 

(a) Client will take delivery of and pay for all undelivered Product that was
manufactured under a Firm Order and in accordance with the Manufacturing
Requirements, at the price in effect at the time the Firm Order was placed;

 

(b) Client will purchase, at Patheon’s cost (including all costs incurred by
Patheon for the purchase and handling of the Inventory), the Inventory
applicable to the Product which was purchased, produced or maintained by Patheon
in contemplation of filling Firm Orders in accordance with Section 5.2 prior to
notice of termination being given;

 

(c) Client will satisfy the purchase price payable under Patheon’s orders with
suppliers of Components, if the orders were made by Patheon in reliance on Firm
Orders in accordance with Section 5.2, and Patheon will transfer to Client all
Components covered by such Firm Orders (with shipping and related expenses, if
any, to be borne by Client);

 

(d) Patheon will return to Client all unused Active Materials (with shipping and
related expenses, if any, to be borne by Client);

 

(e) Client acknowledges that no Patheon Competitor will be permitted access to
the Manufacturing Site; and

 

(f) Client will make commercially reasonable efforts, at its own expense, to
remove from Patheon site(s), within five Business Days, all of Client’s
Components, Inventory and Materials (whether current or obsolete), supplies,
undelivered Product, chattels, Dedicated Equipment or other moveable property
owned by Client, related to the Agreement and located at a Patheon site or that
is otherwise under Patheon’s care and control (“Client Property”). If Client
fails to remove the Client Property within five Business Days following the
completion, termination, or expiration of the Agreement, Client will pay Patheon
$100.00 per pallet, per month, one pallet minimum ($200 per pallet, per month,
one pallet minimum, for any of the Client Property that contains controlled
substances or requires refrigeration) thereafter for storing the Client Property
and will assume any third party storage charges invoiced to Patheon regarding
the Client Property. Patheon will invoice Client for the storage charges as set
forth in Section 5.6 of this Agreement.

Any termination or expiration of this Agreement will not affect any outstanding
obligations or payments due hereunder prior to the termination or expiration,
nor will it prejudice any other remedies that the parties may have under this
Agreement. For greater certainty, termination or expiration of this Agreement
for any reason will not affect the obligations and responsibilities of the
parties under Articles 6, 10, 11 and 12 and Sections 2.2(c), 3.2, 4.2(d), 5.4,
5.5(b), 5.6, 7.3, 7.4, 7.6, 7.7, 8.2, 8.4, 13.1, 13.2, 13.3, 13.5, 13.9, 13.10,
13.11, 13.15 and 13.16, all of which survive any termination or expiration.

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

9.1 Authority.

Each party covenants, represents, and warrants that it has the full right and
authority to enter into this Agreement and that it is not aware of any
impediment that would inhibit its ability to perform its obligations hereunder.

 

- 24 -



--------------------------------------------------------------------------------

  

 

 

9.2 Client Warranties.

Client covenants, represents, and warrants that:

 

(a) Non-Infringement.

 

  (i) the Specifications for the Product are its or its Affiliate’s property and
that Client may lawfully disclose the Specifications to Patheon;

 

  (ii) any Client Intellectual Property used by Patheon in performing the
Manufacturing Services according to the Specifications is Client’s or its
Affiliate’s unencumbered property, and, to Client’s knowledge, may be lawfully
used as directed by Client;

 

  (iii) to Client’s knowledge, there are no actions or other legal proceedings
concerning the infringement of Third Party Rights related to any of the
Specifications, or any of the Active Materials and the Components, or the sale,
use, or other disposition of Product made in accordance with the Specifications;

 

(b) Quality and Compliance.

 

  (i) the Specifications for Product conform to all applicable cGMPs and
Applicable Laws;

 

  (ii) the Product, if labelled and manufactured in accordance with the
Specifications and in compliance with applicable cGMPs and Applicable Laws
(i) may be lawfully sold and distributed in every jurisdiction in which Client
markets the Product, and (ii) will comply with the requirements of all
applicable marketing approvals for the Product;

 

  (iii) on the date of shipment, the API will conform to the specifications for
the API that Client has given to Patheon and will be adequately contained,
packaged, and labelled and will conform to the affirmations of fact on the
container.

 

9.3 Patheon Warranties.

Patheon covenants, represents, and warrants that:

 

(a) it will perform the Manufacturing Services in accordance with the
Manufacturing Requirements;

 

(b) any Patheon Intellectual Property used by Patheon to perform the
Manufacturing Services (i) is Patheon’s or its Affiliate’s unencumbered
property, (ii) may be lawfully used by Patheon, and (iii) does not infringe and
will not infringe any Third Party Rights; and

 

(c) the Product will, on delivery, conform to the Specifications, have been
manufactured in accordance with the Manufacturing Requirements, and not be
adulterated.

 

(d)

neither it nor any of its Affiliates, personnel or contractors performing any
Manufacturing Services will make any payments or gifts to foreign governments or
related persons for the purpose of obtaining or retaining business for or with,
or directing business to, any person in connection with the performance of
Manufacturing Services. Accordingly, Patheon agrees that no portion of monies
paid or payable in connection with this Agreement, nor any other item of value,
will,

 

- 25 -



--------------------------------------------------------------------------------

  

 

 

  directly or indirectly, be paid, received, transferred, loaned, offered,
promised or furnished to, or for the use of, any officer or employee of any
foreign government department, agency, instrumentality or corporation thereof,
or any political party or any official of such party or candidate for office, or
any person acting for or on behalf of any of the foregoing, for the purpose of
(i) inducing the recipient to misuse his or her official position to direct
business wrongfully to Client, Patheon, or any other person, (ii) influencing
any act or decision of an official in his or her official capacity, including to
obtain regulatory approvals for Product, (iii) inducing an official to do or
omit to do any act in violation of his or her lawful duty, (iv) obtaining any
improper advantage, or (v) inducing a foreign official to use his or her
influence improperly to affect or influence any act or decision.

 

9.4 Debarred Persons.

Patheon covenants that it will not in the performance of its obligations under
this Agreement use the services of any person or entity debarred or suspended
under 21 U.S.C. §335(a) or (b). Patheon represents that it does not currently
have, and covenants that it will not hire, as an officer or an employee any
person who has been convicted of a felony under the laws of the United States
for conduct relating to the regulation of any drug product under the Federal
Food, Drug, and Cosmetic Act (United States).

 

9.5 Permits.

Client will be solely responsible for obtaining or maintaining, on a timely
basis, any permits or other regulatory approvals for the Product or the
Specifications, including, without limitation, all marketing and post-marketing
approvals.

Patheon will maintain at all relevant times, at its sole expense, all
governmental permits, licenses, approval, and authorities required to enable it
to lawfully and properly perform the Manufacturing Services.

 

9.6 No Warranty.

NEITHER PARTY MAKES ANY WARRANTY OF ANY KIND, EITHER EXPRESSED OR IMPLIED, BY
FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT. NEITHER
PARTY MAKES ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, WARRANTY OF
MERCHANTABILITY OR NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS
WITH RESPECT TO THE PRODUCT.

ARTICLE 10

REMEDIES AND INDEMNITIES

 

10.1 Consequential Damages.

Except for a breach of Article 11, and without limiting the party’s
indemnification obligations under this Article 10, under no circumstances
whatsoever will either party be liable to the other in contract, tort,
negligence, breach of statutory duty, or otherwise for (i) any (direct or
indirect) loss of

 

- 26 -



--------------------------------------------------------------------------------

  

 

 

profits, of production, of anticipated savings, of business, or goodwill or
(ii) for any other liability, damage, costs, or expense of any kind incurred by
the other party of an indirect or consequential nature, regardless of any notice
of the possibility of these damages. For clarity, the foregoing does not apply
to limit a party’s liability for monetary remedies that are expressly provided
for in this Agreement, such as payments required under Section 6.3(b),
regardless of whether such monetary remedies may be characterized as
consequential damages.

 

10.2 Limitation of Liability.

(a) Active Materials. Except as expressly set forth in Section 2.2, under no
circumstances will Patheon be responsible for any loss or damage to the Active
Materials. Patheon’s maximum responsibility for loss or damage to the Active
Materials will not exceed the Maximum Credit Value set forth in Schedule D.

(b) Maximum Liability. Except for a breach of its obligations under Article 11
or liability arising under Section 10.3, Patheon’s maximum liability to Client
under this Agreement for any reason whatsoever, including, without limitation,
any liability arising under Article 6 hereof or resulting from any and all
breaches of its representations, warranties, or any other obligations under this
Agreement will not exceed [*].

 

10.3 Patheon.

Patheon agrees to defend, indemnify, and hold Client and Client’s officers,
employees, and agents harmless against any and all losses, damages, costs
(including reasonable attorneys’ fees and costs), claims, demands, judgments and
liabilities to, from and in favour of third parties (other than Affiliates)
resulting from, or relating to (a) any claim of personal injury or property
damage to the extent that the injury or damage is the result of a failure by
Patheon to perform the Manufacturing Services in accordance with the
Manufacturing Requirements, (b) any claim resulting from or relating to a breach
by Patheon of its obligations, representations or warranties under this
Agreement, or (c) any claim resulting from or relating to the negligence or
wrongful act(s) of Patheon or Patheon’s officers, employees, agents or
Affiliates, except in each case to the extent that the losses, damages, costs,
claims, demands, judgments, and liabilities are due to the negligence or
wrongful act(s) of Client or its officers, employees, agents, or Affiliates.

If a claim occurs, Client will: (a) promptly notify Patheon of the claim;
(b) use commercially reasonable efforts to mitigate the effects of the claim;
(c) reasonably cooperate with Patheon in the defense of the claim; and
(d) permit Patheon to control the defense and settlement of the claim, all at
Patheon’s cost and expense.

 

10.4 Client.

Client agrees to defend, indemnify, and hold Patheon and Patheon’s officers,
employees, and agents harmless against any and all losses, damages, costs
(including reasonable attorneys’ fees and costs), claims, demands, judgments and
liability to, from and in favour of third parties (other than Affiliates)
resulting from, or relating to any claim of infringement or alleged infringement
of any Third Party Rights in the Product, or any portion thereof, or any claim
of personal injury or property damage to the extent that the injury or damage is
the result of a breach of this Agreement by Client, including, without
limitation, any representation or warranty contained herein, except to the
extent that the losses, damages, costs, claims, demands, judgments, and
liabilities are due to (a) the negligence or wrongful act(s) of Patheon or
Patheon’s officers, employees, or agents, (b) Patheon’s breach of this Agreement
including, without limitation, any representation or warranty contained herein,
or (c) infringement of any Third Party Rights in the Product, or any portion
thereof, based on Patheon’s use or incorporation of any processes or methods to
perform the Manufacturing Services other than those specified by Client in the
Specifications.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

- 27 -



--------------------------------------------------------------------------------

  

 

 

If a claim occurs, Patheon will: (a) promptly notify Client of the claim;
(b) use commercially reasonable efforts to mitigate the effects of the claim;
(c) reasonably cooperate with Client in the defense of the claim; and (d) permit
Client to control the defense and settlement of the claim, all at Client’s cost
and expense.

 

10.5 Reasonable Allocation of Risk.

This Agreement (including, without limitation, this Article 10) is reasonable
and creates a reasonable allocation of risk for the relative profits the parties
each expect to derive from the Product. Patheon assumes only a limited degree of
risk arising from the manufacture, distribution, and use of the Product because
Client has developed and will hold the marketing approval for the Product,
Client requires Patheon to manufacture and label the Product strictly in
accordance with the Specifications, and Client, not Patheon, is best positioned
to inform and advise potential users about the circumstances and manner of use
of the Product.

ARTICLE 11

CONFIDENTIALITY

 

11.1 Confidentiality.

For purposes of this Agreement, each party will be deemed to be the “Disclosing
Party” with respect to its own Confidential Information, and a “Receiving Party”
with respect to the Confidential Information of the other party. The Receiving
Party will: (a) use the Disclosing Party’s Confidential Information solely for
the purposes contemplated by this Agreement and for no other purpose without the
prior written consent of the Disclosing Party; (b) not disclose the Disclosing
Party’s Confidential Information to any third party without first obtaining the
written consent of the Disclosing Party; and (c) protect the confidentiality of
the Disclosing Party’s Confidential Information with at least the same degree of
care used to protect its own confidential and/or proprietary information from
unauthorized use or disclosure, but in no event with less than reasonable care.
The Receiving Party will be permitted to furnish and otherwise disclose the
other party’s Confidential Information to those of its Affiliates, officers,
employees, and subcontractors who need to know such Confidential Information,
provided that such personnel are bound by obligations of confidentiality with
respect to such Confidential Information that are at least as restrictive as
those set forth in this Article 11. Client may also disclose Patheon’s
Confidential Information to its corporate partners, bona fide investors,
potential acquirers, distributors, licensors and sublicensees as necessary so
long as they are bound by obligations of confidentiality with respect to such
Confidential Information. If the Receiving Party discloses the Disclosing
Party’s Confidential Information to a Third Party with the Disclosing Party’s
permission as permitted herein, the Receiving Party will ensure that all
Confidential Information disclosed to such Third Party is identified as
confidential at the time of disclosure.

 

11.2 Exceptions to Confidential Information.

The obligations of confidentiality in Section 11.1 will not apply to that part
of the Disclosing Party’s Confidential Information which the Receiving Party is
able to demonstrate by competent documentary evidence:

(a) was already known to the Receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the Disclosing Party;

 

- 28 -



--------------------------------------------------------------------------------

  

 

 

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party;

(c) later became part of the public domain through no act or omission of the
Receiving Party;

(d) was disclosed to the Receiving Party, other than under an obligation of
confidentiality to a Third Party, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others; or

(e) was independently developed by employees or contractors of either party
outside of such party’s activities under this Agreement.

 

11.3 Disclosure Required by Law.

The Receiving Party may disclose the Disclosing Party’s Confidential Information
without violating the obligations of this Agreement to the extent that such
disclosure is (a) required by a valid order of a court or other governmental
body having jurisdiction, (b) required by applicable law or regulation, or
(c) necessary for filings with Authorities including, without limitation, the
U.S. Securities & Exchange Commission, in each case provided that the Receiving
Party provides the Disclosing Party with reasonable prior written notice of such
disclosure (to the extent permitted by applicable law to do so) and makes a
reasonable effort to obtain, or to reasonably assist the Disclosing Party in
obtaining, a protective order or other appropriate remedy preventing or limiting
the disclosure and/or requiring that the Disclosing Party’s Confidential
Information so disclosed be used only for the purposes for which the law or
regulation requires, for which the order was issued, or for the applicable
regulatory or governmental filing.

 

11.4 Destruction of Confidential Information.

At the Disclosing Party’s request, the Receiving Party will destroy all or such
parts of the Disclosing Party’s Confidential Information as the Disclosing Party
will direct, including any copies thereof made by the Receiving Party, except
that the Receiving Party will not be required to destroy any computer files
created during automatic system back up which are subsequently stored securely
by the Receiving Party. Notwithstanding the foregoing, the Receiving Party may
retain one copy of the Disclosing Party’s Confidential Information for archival
purposes, subject to the ongoing obligation to maintain the confidentiality of
such information.

 

11.5 Remedy.

Each party acknowledges that disclosure or distribution of the other’s
Confidential Information or use of the information contrary to the terms of this
Agreement may cause irreparable harm for which damages at law may not be an
adequate remedy. Accordingly, the Disclosing Party hereunder may seek to enforce
the provisions of this Agreement prohibiting disclosure or distribution of its
Confidential Information or use thereof contrary to the provisions hereof in a
court of competent jurisdiction, in addition to any and all other remedies
available at law or in equity.

 

- 29 -



--------------------------------------------------------------------------------

  

 

 

ARTICLE 12

DISPUTE RESOLUTION

 

12.1 Commercial Dispute Resolution.

If any dispute arises out of this Agreement (other than a dispute under
Section 6.1(b) or a Technical Dispute, as defined in Section 12.2), the parties
will first try to resolve it amicably. In that regard, any party may send a
notice of dispute to the other, and each party will appoint, within ten Business
Days from receipt of the notice of dispute, a single representative having full
power and authority to resolve the dispute. The representatives will meet as
necessary in order to resolve the dispute. If the representatives fail to
resolve the matter within one month from their appointment, or if a party fails
to appoint a representative within the ten Business Day period set forth above,
the dispute will immediately be referred to the Chief Operating Officer of
Patheon (or another officer as appropriate) and the Chief Development Officer of
Client (or another officer as appropriate) who will meet and discuss as
necessary to try to resolve the dispute amicably. Should the parties fail to
reach a resolution under this Section 12.1, the dispute will be submitted to
final and binding arbitration in the City of Chicago, Illinois in accordance
with the rules and procedures of the American Arbitration Association, and
judgment upon the award may be entered in any court having jurisdiction thereof.
In any arbitration proceeding, the unsuccessful party will pay the successful
party all costs and expenses, including reasonable attorneys’ fees, incurred by
the successful party in connection with the arbitration proceeding and will pay
all other costs and expenses of the arbitration, including the arbitrators’
fees.

Each party agrees to abide by the award rendered in any arbitration conducted
pursuant to this Section 12.1 and agrees that the courts may award full faith
and credit to such judgment in order to enforce such award.

 

12.2 Technical Dispute Resolution.

If a dispute arises (other than disputes under Sections 6.1(b)) between the
parties that is exclusively related to technical aspects of the manufacturing,
packaging, labelling, quality control testing, handling, storage, or other
activities under this Agreement (a “Technical Dispute”), the parties will make
all reasonable efforts to resolve the dispute by amicable negotiations. In that
regard, senior representatives of each party will, as soon as practicable and in
any event no later than ten Business Days after a written request from either
party to the other, meet in good faith to resolve any Technical Dispute. If,
despite this meeting, the parties are unable to resolve a Technical Dispute
within a reasonable time, and in any event within 30 Business Days of the
written request, the Technical Dispute will, at the request of either party, be
referred for determination to an expert in accordance with Schedule E. If the
parties cannot agree that a dispute is a Technical Dispute, Section 12.1 will
prevail. For greater certainty, the parties agree that the release of the
Product for sale or distribution under the applicable marketing approval for the
Product will not by itself indicate compliance by Patheon with its obligations
for the Manufacturing Services and further that nothing in this Agreement
(including Schedule E) will remove or limit the authority of the relevant
qualified person (as specified by the Quality Agreement) to determine whether
the Product is to be released for sale or distribution.

ARTICLE 13

MISCELLANEOUS

 

13.1 Inventions.

(a) For the term of this Agreement, Client hereby grants to Patheon a
non-exclusive, paid-up, royalty-free, non-transferable license of Client
Intellectual Property which Patheon must use in order to perform the
Manufacturing Services solely for the purposes of performing the Manufacturing
Services.

(b) All Intellectual Property generated or derived by Patheon or its contractors
or Affiliates while performing the Manufacturing Services, to the extent it is
specific to the development, manufacture,

 

- 30 -



--------------------------------------------------------------------------------

  

 

 

use, dosage, formulation, or composition of matter of Product (“Product
Intellectual Property”), will be the exclusive property of Client. Patheon
hereby assigns to Client all of its right, title, and interest in and to the
Product Intellectual Property, and agrees to take, at Client’s expense, all
further acts reasonably required to evidence such assignment and transfer to
Client and to assist Client with applying for, securing, and maintaining patent
or other proprietary protection for Product Intellectual Property. Patheon will
ensure that each employee or contractor of Patheon or its Affiliates that
performs any activities under this Agreement has a contractual obligation to
assign all rights in the Product Intellectual Property to Patheon such that
Patheon may assign and transfer such rights to Client in accordance with this
Section 13.1(b).

(c) All Patheon Intellectual Property will be the exclusive property of Patheon.
Patheon hereby grants to Client a perpetual, irrevocable, non-exclusive,
worldwide, paid-up, royalty-free, sublicensable, transferable license to use the
Patheon Intellectual Property used by Patheon to perform the Manufacturing
Services to enable Client to manufacture or have manufactured the Product(s).

(d) Each party will be solely responsible for the costs of filing, prosecution,
and maintenance of patents and patent applications on its own Inventions.

(e) Patheon will give Client written notice, as promptly as practicable, of all
Inventions which can reasonably be deemed to constitute Product Intellectual
Property, or improvements or other modifications of the Product or processes or
technology owned or otherwise controlled by Client.

 

13.2 Intellectual Property.

Subject to Section 13.1, all Client Intellectual Property will be owned by
Client and all Patheon Intellectual Property will be owned by Patheon. Neither
party has, nor will it acquire, any interest in any of the other party’s
Intellectual Property unless otherwise expressly agreed to in writing. Neither
party will use any Intellectual Property of the other party, except as
specifically authorized by the other party or as required for the performance of
its obligations under this Agreement.

 

13.3 Insurance.

Each party will maintain commercial general liability insurance, including
blanket contractual liability insurance covering the obligations of that party
under this Agreement through the term of this Agreement and for a period of
three years thereafter. This insurance will have policy limits of not less than
(i) $3,000,000 for each occurrence for personal injury or property damage
liability; and (ii) $3,000,000 in the aggregate per annum for product and
completed operations liability. If requested each party will give the other a
certificate of insurance evidencing the above and showing the name of the
issuing company, the policy number, the effective date, the expiration date, and
the limits of liability. Each party will provide a minimum of 30 days’ written
notice to the other party of any cancellation of the insurance. If a party is
unable to maintain the insurance policies required under this Agreement through
no fault of its own, then the party will forthwith notify the other party in
writing and the parties will in good faith negotiate appropriate amendments to
the insurance provision of this Agreement in order to provide adequate
assurances.

 

13.4 Independent Contractors.

The parties are independent contractors and this Agreement will not be construed
to create between Patheon and Client any other relationship such as, by way of
example only, that of employer-employee, principal agent, joint-venturer,
co-partners, or any similar relationship, the existence of which is expressly
denied by the parties.

 

- 31 -



--------------------------------------------------------------------------------

  

 

 

13.5 No Waiver.

Either party’s failure to require the other party to comply with any provision
of this Agreement will not be deemed a waiver of the provision or any other
provision of this Agreement, with the exception of Section 6.1.

 

13.6 Assignment.

 

(a) Patheon may not assign this Agreement or any of its rights or obligations
hereunder to a competitor of Client, or otherwise without the written consent of
Client, this consent not to be unreasonably withheld. But Patheon may arrange
for subcontractors to perform specific testing services arising under this
Agreement without the consent of Client. Patheon agrees that it will remain
solely and fully liable for the performance of its subcontractors and their
compliance with the terms of this Agreement.

 

(b) Subject to Section 8.2(d), Client may assign this Agreement or any of its
rights or obligations hereunder without approval from Patheon. But Client will
give Patheon prior written notice of any assignment, any assignee will covenant
in writing with Patheon to be bound by the terms of this Agreement. Client
agrees that it will remain fully liable for the performance of its assignee
under this Agreement, including all payment obligations.

 

(c) Despite the foregoing provisions of this Section 13.6, either party may
assign this Agreement to any of its Affiliates or to a successor to or purchaser
of all or substantially all of its business, but the assignee must execute an
agreement with the non-assigning party whereby it agrees to be bound hereunder.

 

13.7 Force Majeure.

Neither party will be liable for the failure to perform its obligations under
this Agreement if the failure is caused by an event beyond that party’s
reasonable control, including, but not limited to, strikes or other labor
disturbances, lockouts, riots, quarantines, communicable disease outbreaks,
wars, acts of terrorism, fires, floods, storms, interruption of or delay in
transportation, defective equipment, lack of or inability to obtain fuel, power
or components, or compliance with any order or regulation of any government
entity acting within colour of right (a “Force Majeure Event”). A party claiming
a right to excused performance under this Section 13.7 will immediately notify
the other party in writing of the extent of its inability to perform, which
notice will specify the event beyond its reasonable control that prevents the
performance. Neither party will be entitled to rely on a Force Majeure Event to
relieve it from an obligation to pay money (including any interest for delayed
payment) which would otherwise be due and payable under this Agreement.

 

13.8 Additional Products.

Additional Products may be added to this Agreement and each additional Product
will be governed by the general conditions hereof with any special terms
(including, without limitation, price) governed by amendments to Schedules A, B,
C, and D as applicable.

 

13.9 Notices.

Any notice, approval, instruction or other written communication required or
permitted hereunder will be sufficient if made or given to the other party by
personal delivery, by express courier service, facsimile communication, or
confirmed receipt email or by sending the same by first class mail, postage
prepaid, return receipt requested, to the respective addresses, facsimile
numbers or electronic mail addresses set forth below:

If to Client:

AcelRx Pharmaceuticals, Inc.

351 Galveston Drive

Redwood City, CA 94063

Attention: Chief Development Officer

Fax No.: (650) 216-6500

Email address: lhamel@acelrx.com

 

- 32 -



--------------------------------------------------------------------------------

  

 

 

If to Patheon:

Patheon Pharmaceuticals Inc.

2110 East Galbraith Road

Cincinnati, OH 45237-1625

Attention: Director of Legal Services

Fax No.: 513-948-6927

Email address: Frank.McCune@patheon.com

With a copy to:

Patheon Inc.

4721 Emperor Boulevard

Research Triangle Park,

NC 27703

Attention: General Counsel

Fax No.: 919-474-2269

Email address: Michael.Lytton@Patheon.com

or to any other addresses, facsimile numbers or electronic mail addresses given
to the other party in accordance with the terms of this Section 13.9. Notices or
written communications made or given by personal delivery, express courier
service, facsimile, or electronic mail will be deemed to have been sufficiently
made or given when received.

 

13.10 Severability.

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal, or unenforceable in any respect, that
determination will not impair or affect the validity, legality, or
enforceability of the remaining provisions hereof, because each provision is
separate, severable, and distinct.

 

13.11 Entire Agreement.

This Agreement, together with the Quality Agreement and the Capital Agreement,
constitutes the full, complete, final and integrated agreement between the
parties relating to the subject matter hereof and supersedes all previous
written or oral negotiations, commitments, agreements, transactions, or
understandings concerning the subject matter hereof, including the
Confidentiality Agreement. But this Agreement is not intended to, and does not,
supersede the Master Agreement for

 

- 33 -



--------------------------------------------------------------------------------

  

 

 

Pharmaceutical Development Services entered into between the parties effective
August 7, 2009 (the “Development Agreement”), as amended, pursuant to which
Patheon is manufacturing clinical supplies of Product for Client. Any
modification, amendment, or supplement to this Agreement must be in writing and
signed by authorized representatives of both parties. In case of conflict, the
prevailing order of documents will be this Agreement, the Quality Agreement, and
the Capital Agreement.

 

13.12 Other Terms.

No terms, provisions or conditions of any purchase order or other business form
or written authorization used by Client or Patheon will have any effect on the
rights, duties, or obligations of the parties under or otherwise modify this
Agreement, regardless of any failure of Client or Patheon to object to the
terms, provisions, or conditions unless the document specifically refers to this
Agreement and is signed by both parties.

 

13.13 No Third Party Benefit or Right.

For greater certainty, nothing in this Agreement will confer or be construed as
conferring on any third party any benefit or the right to enforce any express or
implied term of this Agreement.

 

13.14 Execution in Counterparts.

This Agreement may be executed in two or more counterparts, by original or
facsimile signature, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

13.15 Use of Client Name.

Patheon will not make any use of Client’s name, trademarks or logo or any
variations thereof, alone or with any other word or words, without the prior
written consent of Client, which consent will not be unreasonably
withheld. Despite this, Client agrees that Patheon may include Client’s name and
logo in customer lists or related marketing and promotional material for the
purpose of identifying users of Patheon’s Manufacturing Services.

 

13.16 Governing Law.

This Agreement will be construed and enforced in accordance with the laws of the
State of Delaware and the laws of the United States of America applicable
therein. The UN Convention on Contracts for the International Sale of Goods will
not apply to this Agreement.

[Signature page follows]

 

- 34 -



--------------------------------------------------------------------------------

  

 

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the date first written above.

 

PATHEON PHARMACEUTICALS INC. By:   /s/ Stuart Grant Name:   Stuart Grant Title:
  Chief Financial Officer ACELRX PHARMACEUTICALS, INC. By:   /s/ James Welch
Name:   James Welch Title:   Chief Financial Officer

 

- 35 -



--------------------------------------------------------------------------------

  

 

 

SCHEDULE A

PRODUCT LIST AND SPECIFICATIONS

Product List

ARX-01 in Bulk Tablet Packaging

Specifications

Prior to the start of commercial manufacturing of Product under this Agreement,
Client will give Patheon the originally executed copies of the Specifications
that will be submitted by Client to the FDA for approval. If the Specifications
received are subsequently amended, then Client will give Patheon the revised and
originally executed copies of the revised Specifications. Upon acceptance of the
revised Specifications, Patheon will give Client a signed and dated receipt
indicating Patheon’s acceptance of the revised Specifications.



--------------------------------------------------------------------------------

  

 

 

SCHEDULE B

MINIMUM RUN QUANTITY, ANNUAL VOLUME, AND PRICE

Annual Volume Forecasts

Client has provided an estimated annual tablet volume forecast for Product as
outlined below for informational purposes only. These estimates are subject to
change.

 

Product

   2012 Volume      2014 Volume      2015 Volume      2016 Volume  

Tablets

     [*]         [*]         [*]         [*]   

 

Product

   2017 Volume      2018 Volume      2019 Volume  

Tablets

     [*]         [*]         [*]   

Manufacturing and Bulk Packaging Prices

Pricing includes the cost of labour, overhead, raw materials, bulk packaging
Components and QC testing. Pricing for 2 batch sizes is being presented, [*] and
[*]. The [*] batch size is proposed for the initial start-up volumes but is not
economically viable for long-term commercial production. Based on the forecast
provided, a long-term commercial batch size of [*] is being presented.

Bulk Pricing – [*] Batch

 

Product

   Annual
Quantity
(1,000’s)      (1,000’s)      Price per 1,000 Tablets  

ARX-01 Sufentanil 15mcg Tablets

     [*]         [*]       $ [*]       $ [*]      

ARX-01 Sufentanil 15mcg Tablets

     [*]         [*]            

ARX-01 Sufentanil 15mcg Tablets

     [*]         [*]       $ [*]       $ [*]      

ARX-01 Sufentanil 15mcg Tablets

     [*]         [*]       $ [*]       $ [*]       $ [*]   

ARX-01 Sufentanil 15mcg Tablets

     [*]         [*]       $ [*]       $ [*]      

ARX-01 Sufentanil 15mcg Tablets

     [*]         [*]       $ [*]       $ [*]       $ [*]   

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

  

 

 

[*]

Bulk Pricing – [*] Batch

 

Product

   Annual
Quantity
(1,000’s)      (1,000’s)      Price per 1,000 Tablets  

ARX-01 Sufentanil 15mcg Tablets

     [*]         [*]       $ [*]       $ [*]      

ARX-01 Sufentanil 15mcg Tablets

     [*]         [*]            

ARX-01 Sufentanil 15mcg Tablets

     [*]         [*]       $ [*]       $ [*]      

ARX-01 Sufentanil 15mcg Tablets

     [*]         [*]       $ [*]       $ [*]       $ [*]   

ARX-01 Sufentanil 15mcg Tablets

     [*]         [*]       $ [*]       $ [*]      

ARX-01 Sufentanil 15mcg Tablets

     [*]         [*]       $ [*]       $ [*]       $ [*]   

[*]

The following cost items are included in the Price for the Product:

 

  •  

Product manufactured and packaged in Bulk Tablet Packaging under the Agreement

 

  •  

Standard certificate of analysis (“COA”)

 

  •  

Standard certificate of compliance (“COC”)

 

  •  

GMP required retention samples

 

  •  

Copies of deviation reports

 

  •  

Batch Production Records (“BPR”)/Lot Packaging Records (“LPR”) copies for
validation batches, first ten commercial batches, and one commercial batch per
Year thereafter

 

  •  

One label copy change per Year

 

  •  

BPR/LPR changes [one change per Year]

 

  •  

Common HPLC/GC columns, reagents, and lab supplies

 

  •  

Copy of the Annual Product Review Report

 

  •  

Product Approval Inspection (“PAI”) and copy of FDA Report

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

- 2 -



--------------------------------------------------------------------------------

  

 

 

  •  

Simple, routine statistical review

 

  •  

Storage of Production Test Record (“PTR”) batches and other experimental batches
for three months

 

  •  

Storage of registration batches and other experimental batches for two years or
until Product approval, whichever comes first

 

  •  

Routine sampling and analysis as part of Product manufacture and release

 

  •  

Warehousing of equipment, raw materials, API, and finished goods for normal
commercial supply

 

  •  

Testing of raw materials

 

  •  

Testing of final product in Bulk Tablet Packaging



--------------------------------------------------------------------------------

  

 

 

SCHEDULE C

ANNUAL STABILITY TESTING

 

$                             

STABILITY – COMMERCIAL SUFENTANIL TABLETS

       ACTIVITY                                        PRICE      Number of Lots
        1                          Total Samples         12                    
                                                     Subtotal            
Protocol Generation              $[*]      

Pullpoint Month

   T = 0      T = 1      T = 3      T = 6      T = 9      T = 12     T = 18     
T = 24      T = 36       

25ºC / 60% RH

     X         X         X         X         X         X        X         X   
     X      

40ºC / 75% RH

        X         X         X                    

Samples per pullpoint

     1         2         2         2         1         1        1         1   
     1      

Microbiology

                    X *            

Cost per pullpoint (Milestone Price)

   $ [*]         [*]       $ [*]       $ [*]       $ [*]       $ [*]      $ [*]
      $ [*]       $ [*]      

Note: For all required testing intervals pull two 40-count cartridges per pull
point. Do not test T=0 unless lot from clearance testing is within 30 days of T
initial (T=0).

 

* Note Microbiological testing: Pull fifty-one 40 -count cartridges
(approximately 15 grams).

 

     Total                      $[*]

STABILITY - COMMERCIAL SUFENTANIL TABLETS 30ºC / 65% RH*

     USD        ACTIVITY                                         PRICE     
Number of Lots         1                           Total Samples         5      
              

Pullpoint Month

   T = 0      T = 1      T = 3      T = 6      T = 9      T = 12      T = 18  
   T = 24      T = 36       

30ºC / 65% RH

        X         X         X         X         X               

Samples per pullpoint

        1         1         1         1         1               

Cost per pullpoint (Milestone Price)

   $ [*]       $ [*]       $ [*]       $ [*]       $ [*]       $ [*]       $ [*]
      $ [*]       $ [*]      

 

*  Note: Contingency testing interval - pull and/or test samples only at written
request of AcelRx.



     

        Total                      $[*]

Stability Testing Requirements:

[*]

Product used for stability testing will be invoiced at current commercial
pricing rates.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

  

 

 

SCHEDULE D

ACTIVE MATERIALS

 

Active Materials

   Supplier  

Sufentanil [*]

     [*]   

ACTIVE MATERIALS CREDIT VALUE

The Active Materials Credit Value will be as follows:

 

PRODUCT

   ACTIVE MATERIALS    ACTIVE MATERIALS
CREDIT VALUE ARX-01    Sufentanil [*]    Client’s actual cost for Active
Materials not to exceed $[*]
per gram.

MAXIMUM CREDIT VALUE

Patheon’s liability for Active Materials calculated in accordance with
Section 2.2 of the Agreement in a Year will not exceed[*].

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

  

 

 

SCHEDULE E

TECHNICAL DISPUTE RESOLUTION

Technical Disputes which cannot be resolved by negotiation as provided in
Section 12.2 will be resolved in the following manner:

1. Appointment of Expert. Within ten Business Days after a party requests under
Section 12.2 that an expert be appointed to resolve a Technical Dispute, the
parties will jointly appoint a mutually acceptable expert with experience and
expertise in the subject matter of the dispute. If the parties are unable to so
agree within the ten Business Day period, or in the event of disclosure of a
conflict by an expert under Paragraph 2 hereof which results in the parties not
confirming the appointment of the expert, then an expert (willing to act in that
capacity hereunder) will be appointed by an experienced arbitrator on the roster
of the American Arbitration Association.

2. Conflicts of Interest. Any person appointed as an expert will be entitled to
act and continue to act as an expert even if at the time of his appointment or
at any time before he gives his determination, he has or may have some interest
or duty which conflicts or may conflict with his appointment if before accepting
the appointment (or as soon as practicable after he becomes aware of the
conflict or potential conflict) he fully discloses the interest or duty and the
parties will, after the disclosure, have confirmed his appointment.

3. Not Arbitrator. No expert will be deemed to be an arbitrator and the
provisions of the American Arbitration Act or of any other applicable statute
(foreign or domestic) and the law relating to arbitration will not apply to the
expert or the expert’s determination or the procedure by which the expert
reaches his determination under this Schedule E.

4. Procedure. Where an expert is appointed:

 

  (a) Timing. The expert will be so appointed on condition that (i) he promptly
fixes a reasonable time and place for receiving representations, submissions or
information from the parties and that he issues the authorizations to the
parties and any relevant third party for the proper conduct of his determination
and any hearing and (ii) he renders his decision (with full reasons) within 15
Business Days (or another other date as the parties and the expert may agree)
after receipt of all information requested by him under Paragraph 4(b) hereof.

 

  (b) Disclosure of Evidence. The parties undertake one to the other to give to
any expert all the evidence and information within their respective possession
or control as the expert may reasonably consider necessary for determining the
matter before him which they will disclose promptly and in any event within five
Business Days of a written request from the relevant expert to do so.

 

  (c) Advisors. Each party may appoint any counsel, consultants and advisors as
it feels appropriate to assist the expert in his determination and so as to
present their respective cases so that at all times the parties will co-operate
and seek to narrow and limit the issues to be determined.

 

  (d)

Appointment of New Expert. If within the time specified in Paragraph 4(a) above
the expert will not have rendered a decision in accordance with his appointment,
a new expert may (at the request of either party) be appointed and the
appointment of the existing expert will thereupon cease for the purposes of
determining the matter at issue



--------------------------------------------------------------------------------

  

 

 

  between the parties save this if the existing expert renders his decision with
full reasons prior to the appointment of the new expert, then this decision will
have effect and the proposed appointment of the new expert will be withdrawn.

 

  (e) Final and Binding. The determination of the expert will, except for fraud
or manifest error, be final and binding upon the parties.

 

  (f) Costs. Each party will bear its own costs for any matter referred to an
expert hereunder and, in the absence of express provision in the Agreement to
the contrary, the costs and expenses of the expert will be shared equally by the
parties.

For greater certainty, the release of the Product for sale or distribution under
the applicable marketing approval for the Product will not by itself indicate
compliance by Patheon with its obligations for the Manufacturing Services and
further that nothing in this Agreement (including this Schedule E) will remove
or limit the authority of the relevant qualified person (as specified by the
Quality Agreement) to determine whether the Product is to be released for sale
or distribution.

 

- 2 -



--------------------------------------------------------------------------------

  

 

 

SCHEDULE F

COMMERCIAL QUALITY AGREEMENT



--------------------------------------------------------------------------------

  

 

 

SCHEDULE G (Reserved)



--------------------------------------------------------------------------------

  

 

 

SCHEDULE H

QUARTERLY ACTIVE MATERIALS INVENTORY REPORT

 

TO:    ACELRX PHARMACEUTICALS, INC. FROM:    PATHEON PHARMACEUTICALS INC. RE:   
Active Materials quarterly inventory report under Section 2.2(a) of the
Manufacturing Services Agreement dated December 12, 2012 (the “Agreement”)

 

 

 

Reporting quarter:  

 

       Active Materials on hand at beginning of quarter:  

 

  kg      (A) Active Materials on hand at end of quarter:  

 

  kg      (B) Quantity Received during quarter:  

 

  kg      (C) Quantity Dispensed1 during quarter:  

 

  kg      (A + C – B)          Quantity Converted during quarter:  

 

  kg      (total Active Materials in Product produced and not rejected, recalled
or returned)         

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

 

PATHEON PHARMACEUTICALS INC.     DATE:  

 

Per:  

 

      Name:         Title:        

 

1 

Excludes any (i) Active Materials that must be retained by Patheon as samples,
(ii) Active Materials contained in Product that must be retained as samples,
(iii) Active Materials used in testing (if applicable), and (iv) Active
Materials received or consumed in technical transfer activities or development
activities, including, without limitation, any regulatory, stability or test
batches manufactured during the month.



--------------------------------------------------------------------------------

  

 

 

SCHEDULE I

REPORT OF ANNUAL ACTIVE MATERIALS INVENTORY RECONCILIATION

AND CALCULATION OF ACTUAL ANNUAL YIELD

 

TO:    ACELRX PHARMACEUTICALS, INC. FROM:    PATHEON PHARMACEUTICALS INC. RE:   
Active Materials annual inventory reconciliation report and calculation of
Actual Annual Yield under Section 2.2(a) of the Manufacturing Services Agreement
dated December 12, 2012 (the “Agreement”)

 

 

 

Reporting Year ending:  

 

       Active Materials on hand at beginning of Year:  

 

  kg      (A) Active Materials on hand at end of Year:  

 

  kg      (B) Quantity Received during Year:  

 

  kg      (C) Quantity Dispensed1 during Year:  

 

  kg      (D) (A + C – B)          Quantity Converted during Year:  

 

  kg      (E) (total Active Materials in Product produced and not rejected,
recalled or returned)          Active Materials Credit Value:   $  

 

  / kg      (F) Target Yield:  

 

  %      (G) Actual Annual Yield:  

 

  %      (H) ((E/D) * 100)            Shortfall:   $  

 

  (I)      (((G – 3.5) - H)/100) * F * D   (if a negative number, insert zero)  
    

 

1  Excludes any (i) Active Materials that must be retained by Patheon as
samples, (ii) Active Materials contained in Product that must be retained as
samples, (iii) Active Materials used in testing (if applicable), and (iv) Active
Materials received or consumed in technical transfer activities or development
activities, including, without limitation, any regulatory, stability or test
batches manufactured during the Year.



--------------------------------------------------------------------------------

  

 

 

Based on the foregoing reimbursement calculation Patheon will reimburse Client
the amount of $        .

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

 

DATE:  

 

PATHEON PHARMACEUTICALS INC. Per:  

 

Name:   Title:  

 

- 2 -



--------------------------------------------------------------------------------

  

 

 

SCHEDULE J (Reserved)